Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page1of107 PagelD 434

EXHIBITS

 
Gmail - RE: AA CARRS miaeeORLade Res [saber atalys 7-4 File OMaildcoble chrayaailtu dil fraPageh432&search=all&...

1 Gmail

 

 

¥ % g 7 ee
AmericanAirlines ¢ e

Hello Filippo Ferrigni! Issued: Nov 12, 2018

Your trip confirmation and receipt

Record locator: NNHZDZ

 

| Manage Your Trip |

 

 

Tuesday, April 2, 2019

STL MIA Seats: 22C , 22D

my Class: Economy (G)
5:52 AM 7 9:40 AM Meals:Food For Purchase
St Louis Miami

American Airlines 944

MIA SKB Seats: 23C , 23D

vee Class: Economy (G)
1 1 "A5 AM “ 2:48 PM Meals:Food For Purchase
Miami St Kitts

American Airlines 318
Free entertainment with the American app »
Ferrign 000001

lof 6 4/11/2019, 8:13 PM

 

 
Gmail - RE: AA CasGuds rE POIE A: Res ROGIMERES 7-4 FIR ORM dle coble chia aitt Gril froakaae eG ARescarch=all&...

Tuesday, April 9, 2019

SKB MIA Seats: 22C , 22D

va Class: Economy (G)
3:40 PM “ 7:08 PM Meals:Food For Purchase
St Kitts Miami

American Airlines 318

Wednesday, April 10, 2019

MIA STL Seats:17C , 17D

; Ss . Class: Economy (G)
8 . 30 AM 1 QO: 1 7 AM Meals:Food For Purchase
Miami St Louis

American Airlines 4408
OPERATED BY REPUBLIC AIRLINES AS AMERICAN
EAGLE.

 

Filippo Ferrigni AAdvantage # 5R2W136
Ticket # 0012320799432

Margaret Ferrigni AAdvantage # 3P54D82
Ticket # 0012320799433

 

Your trip receipt

 

TS] Master Card XXXXXXXXXXXXX5744

Filippo Ferrigni

FARE-USD $ 782.00
TAXES AND CARRIER-IMPOSED FEES $ 142.54
TICKET TOTAL $ 924.54
Margaret Ferrigni

FARE-USD $ 782.00
TAXES AND CARRIER-IMPOSED FEES $ 142.54

Ferrign 000002

2 of 6 4/11/2019, 8:13 PM

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page4of107 PagelD 437

EXHIBIT 6

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page5of107 PagelD 438

CITI’ / AADVANTAGE PLATINUM SELECT’ CARD

Citi AAdvantage “¢.

 

FILIPPO J FERRIGNI
Member Since 2014 Account number ending in: Ji
Billing Period: 03/27/19-04/24/19

APRIL STATEMENT
Minimum payment due:
New balance as of 04/24/19:

Payment due date: 05/22/19
To avold paying interest on purchases, you should pay $242.66 by the due date.

Late Payment Warning: {f we do not receive your minimum payment by the date
listed above, you may have to pay a late fee of up to $37 and your APRs may be
increased up to the Penalty APR of 29.99%.

For Information about credit counseling services, call 1-877-337-6187.

www.citicards.com

Customer Service 1-888-766-CITI(2484)
TTY-hearing-impaired services only 1-800-325-2865
BOX 6500 SIOUX FALLS, SOD 57117

Your next AutoPay payment of $242.66 will
be deducted from your bank account on
05/22/2019. Please note that the next
AutoPay payment may be reduced if you have
made additional payments or received any
credits during the current billing cycle.

Account Summary
Previous balance
Payments

Credits

Purchases

Cash advances

Fees

Interest

New balance

Credit Limit
Revolving Credit limit

Aonsetadneacestan see rhiteans Hpeuenweenee tah ROLE ECOOSOMR ON OOENEEN EE

Availabie Revolving credit

 

Includes $6,600 available for cash advances

 
  

  
     
  
 

AMERICAN AIRLINES
AADVANTAGE® MILES

AAdvantage® Miles
Earned this period:

288

» See page 2 for more information
about your rewards

 

For Payments, send check to: CITI CARDS, PO BOX 76045, Phoenix, AZ, 85062-8045

iti
C Your Account is
enrolled in AutoPay. Minimum payment due S|
P.O. Box 6004
Sioux Fale,S0 57117-6004 Pay vent due date 05/22/19
Your Monthly Statement ym
is Enclosed Amount enclosed: $
Account number ending in
Please make check payable to CITI CARDS.
CITICARDS
FILIPPO J FERRIGNI PO BOX 78045

Phoenix, AZ 85062-8045

 
Case 4:21-cv-00184-O Document 37-4

 

 

Filed 06/11/21 Page 6of107 PagelD 439

Page 2 of 3

 

 

 

www.citicards.com Customer Service 1-888-766-CITI(2484)
FILIPPO J FERRIGNI TTY-hearing-impaired services only 1-800-325-2865
Account Summary AADVANTAGE‘
Trans. Post MILES EARNED
date date Description Amount THIS PERIOD:
Standard Purchases 288
Purchase 144
Sa ae Bonus 144
AME: FERRIGNIMARGAR Accumulated This Period 288

 

DEPART: 04/02/19

EBC TO FEE : AA: CLASS: Y:STOP:O
AMERICAN0010286162815 STLOUIS MO
NAME: FERRIGNWFILIPP

DEPART: 04/02/19

EBC TO FEE : AA: CLASS: Y; STOP:O
AMERICANO010286906292 MIAMI FL
NAME: FERRIGNI/FILIPP

DEPART: 04/10/19

EBC TOFEE : AA: CLASS:Y:STOP.O
AMERICAN0010286906294 MIAMI FL
NAME: FERRIGNIMARGAR

DEPART: 04/10/19

EBC TOFEE : AA: CLASS: Y : STOP:O

04/02 04/02

04/10 04/10

04/10 04/10

Fees charged

Date Description

       

aa censevscersinsssasenccevecevsvevseauar

 

Total fees charged In this billing period

Interest charged
Total interest charged in this billing period

 

2019 totals year-to-date

Total fees charged in 2019
Total interest charged in 2019

 

 

 

Interest charge calculation Days in billing cycle: 29

Your Annual Percentage Rate (APR) Is the annual interest rate on your account.
Annual perce APE) Balance subject

 

 

 

 

 

 

Balance type rate (AP to interest rate Interest charge
PURCHASES

Standard Purch 16.24% (V) | =
ADVANCES

Standard Ady 2406)

 

 

Your Annual Percentage Rate (APR) is the annual interest rate on your account. APRs followed by
(V) may vary. Balances followed by (D) are determined by the daily balance method (Including

current transactions).

Account messages

Important Information
As a reminder, please refer to the back of your statement for details on how to

avoid paying interest on purchases.
Please contact Customer Service if you have any questions.

» Visit aa.com/aadvantage to
redeem miles and book flights

American Airlines reserves the right to change

the AAdvantage® program and Its terms and
conditions at any time without notice, and to

end the AAdvantage® program with six months
notice. Any such changes may affect your

ability to use the awards or mileage credits

that you have accumulated, Unless specified,
AAdvantage miles eared through this
promotion/offer do nat count toward elite- status
qualification or Million MilerSM status.

American Airlines is not responsible for products
or services offered by other participating
companies. For complete detalls about the
AAdvantage program, visit

www, 2a, com/aadvantage

American Airlines, AAdvantage and AAdvantage
Million Miler are trademarks of American

Airlines, inc.

Ferign £00003

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 7of107 PagelD 440

www.citicards.com Customer Service 1-888-766-CITI(2484) Page 3 of 3
FILIPPO J FERRIGNI TTY-hearing-impaired services only 1-800-325-2885

Please note that if we received your pay by phone or online payment between §
p.m. ET and midnight ET on the last day of your billing period, your payment
will not be reflected until your next statement.

Remember, any charges above your revolving credit limit MUST BE PAID IN
FULL by your statement's payment due date.

©2018 Citibank, N.A.
Citl, Citi and Arc Design and other marks used herein are service marks of
Citigroup Inc. or its affiliates, used and registered throughout the world.

American Alrlines, AAdvantage and AAdvantage Million Miler are trademarks of
American Airlines, Inc.

Fentgn 090010

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page8of107 PagelD 441

EXHIBIT 7

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page9of107 PagelD 442

 

To contact us regarding your account:

 

 

Cai Cusiomer Service: 9
® & aah {ee8-4e8-0008 ? bd
nl -
wy 1-800-955-8060 Bernd Inquiriea lo: Meti Payments to: Viel Our Website:
Pay by phone 1-800-496-7068 P.O, Box 15280 P.O, Box 6204 yonw.chase.com/m:

Outside US, cei colisal
1-847-

Wilmington, DE 19840-5298 = Carol Stream, IL 60197-6294

 

 

ieleemetion Abowl Your Actavat

Mekiag Your Poyments: The emout af your poyruat should be al least your
Gintraum pa doe, parable In 0.6, dofars end crews 09 oF paysite throug’ @
ULS. fhanela) fsattutlen of tha US, branch of a foreiga firancial budtieion, You sn
Fay down talences faster by paying more than the enlabeem payment of tha fetal
wapeld batsnes on your sosourd.

You say mad payments electen nloally Cieoug tus wesala or by one ol our customer
eerviee phosa aumbers shove. In sing asy cf theca chenteds, you ata auitorking ws
to wihdaw funds 64.0 cnetie electrons funds transfer from your bank accoure.
incur avtaweted phone system, Is euthortaslion bs provided via erty cla pereotal
Martilicstion number. You may revoke thig whos kediog by cancelieg yout paymanl
throngh ous websila er cutorees cervice teephore numbers prise to the paymard
ptedeaalng. I wa recelee your completed payawel request Brough oa¢ ef teed
charee’s by 11:59 p.m, Easier The, we wrll credit your paymmact ag of that day HH
ye recelee your request after (1:59 pm. acter Trea, wo wil credit your payment
as of the pert calendar diy. if you spectty a future date fn your request we wid ered
your payrrent as ef (hel day,

H you pay dy regebor US, mall fo the Payments eddrecs chown on thia stated,
wria your scoaunt rianber on your chack of money ordee aed helade tha payment
écuipan in the enveore. Do not seed mora thia cre paymerd or coupon par emvelone.
Ba nat stapés, op of faye tha docisrents, Do act laclde correspondence. Do not
send cash, Ht wa feceta your property prepa ced prymard en etry day by 5 p.m. locel
Fapa at cur address en this stalantert, wa WE credit bb your account Bhat
day, 4 your payment is recelved efter $ pm, local Ema al our Poypants address on
fils statement, we WH credit Mt be yout secousd a4 of the ned calendar chy.

For off other payments arfarany type abaya for which you do not fofow cur
payment Ingtructicns, ctediling of your payments may be delayed for upto 5 days.

Accoert Infarecatien Reported To Credit Barwa; We may pepoct lnvormton aboud
your Adoount to credit burcaits, Lita paymecia, missed payruonts of other dsteuleg
On your Azeaquat ray ba reflected {4 your cred report. If you thirh wa hava reported
Snaceutale Informatlon bo a ceed’ bureau, you mary wre to ter al the legion edefreza
shoamon this Robement,

To Service And Waesca Any Of Your Atocania): When you gore we yoor motia
phoma member, wa have your pecnissica fo confect you al thet naaber abou! al
your Chass of LP, Morgan scocunts, Your consent allows us to ore text messaging,
aliictst or grerecorded welee messuges tnd avtamstic Galing techn for
irdormalional snd aocounl carves c2%s, bet not for teerarbeling er gale) calls. it
may Inclwda eostzct from companies working on ou bela! to ceevice your tdeourts,
Mageage acl Gata rea may sop. You tay conte ws anit 1s chao tha
preferences.

Relics Aboel Electronic Check Comrarsigm When you pay by check, you muteoris
us elther to use Iformmlen free your shack to maka wonetine eladtrocic fond
ireretor Som your account ¢r to proces the payment as 8 chsck transection. Wher
‘we na faformatloa from your shack ta mata an elsclronie fund brarefay, Lands ma;
ba wehdeewn from your account as sao as ts cars day wa neesivg your payet
and you will not secelve your chesk back (rom your financial stitution. Call tha
Gusternar Gervies number cn tha statement Mf you have questions sboul eleeimele
check cofoction of do nel wanl your paymse2s colieciad e'ectrontezty,

Condatonal Peyma ris: Any payment check or céher farm of paymaed thet you tend
ur for bee than the fu balance dua thet bs marked “paid infull* or contains a oinear
fetallon, of that you otherwise tender in fell satistaction of a dicpited amoued,
ment be need te Card Services, RO, Box 18049, Wienington, DE 19850-5049, Wa
mgotre all cur dghts regaeding these pxymeats (0.9,, 0A la determined there by no
valid diapute or d any such check '¢ received at tay other addresa, we muy top
the check and you wil aff cere ery cermaining balzaca}, We may feives bb ecco
any such payment by retarring 8 lo you, net cashing R of Cestroying it. All other
arrotts that yos mua shautd be Sant lo We raga Payer adress shiren on

Arnctl Ranzwed Notice: H your Accourt Agrenmert has a aanual menderebio
fee, you ive feiponelile for It every year your Account & cpen. Wa wil add your
anual mambarehyy fee your mosthyy Hilrg staterent cave a rar, whether or rol
‘you use your ascqunt. Your ancual membership fae wil be added to yor purchase
batenes and may lnout intrest. Ths araual mambershp tag ts nase relurdatie ie lesa
you notify wa thet you wish fa casa your acoaust w2hta 2) days of one bikieny cycla
(whe hover bs fees) after we provide the stalemecd on which the araual membersbip
tea |e billed. Your szyned of the acnual members tip frs does qot affect our rights
to close your Account and Ia Tim your right to mala tranazctions cn poor Accovst.
if your Accourt Is ebsed by you ef us, the annual memntereAlp fee will no ieger be
biked ta your Account.

Catcclatten Of Bwana Sadfect To interes] Rats; To Bgure your pected’: kverest
charges for each bing cyte when & caiy perkeic rale(x} applies, we ust ta
duly balance meted fincludieg new bansacilons), To figa’s your periodic interest
charges for exch bitirg cycle whea a morly pariodis retels) app fee, we tas the
tverage dally balance method (ineluding new Unasactiona), For an explacetion of
ether mathod, or queatlons abeed a particulas Inlarest charge calodiatio’ on yout
statement, pleasa cad] es at Ibe toll (rea costemar terdes phone rumter istad aove,

‘We calctiate perkdic hisrest charges separately for each featere (her exenize,

aser, halancs treslore, cash edvammes of ovedrefl wharces}, These
cecutations may combing ditferent catagories whh the ena gerbodie ress, Veale
fates wil vary with the market bared on the Prima Fiske o7 tech dex described
In your Account Agreamant. Thare ts « Iransaction fea for each balance franster,

each echanca, of check trnazetion i the amour stated bs your Acenunt Agrennsdt.
Thee b 0 foreign trinsectlon fee of 3% of the U.S. dollar armourt of any foredgn
tenon for soma sccounte, Please gas your Account Agreement for formation
atow these fees,

We edd trapacelions end foxa ta pour dally betence no earkee thus:

J. the date of tha transaction ~ ler new purchases, belancs lrassters, oviednalt
edvinces of cash edverces;

2. tha data tha payee degosite tha chick ~ for new cath achates checks or
balenee transtar checks;

3. tha data of a related trareactioa, tea dite they are posted tn your teccunt, oF
the las] dey of the b2ng cycie, wilebaver we may choose - for fees

Rew To darald Preying tateresi Oa Pyrchasen: Voor dua date wil ba amia'mom of 21
Gays ster the dota ¢f exch tilling cyvie. If yaa pay your encoun In ful each belieg
petted by the dale and ths dus, ta intarest fs charord on new purchases month
fo rrorh. Also, wa wid not impose irderest charges on eny portion of a purchate
baron you repay whe that balance ts eudlect fo an Inderestiree period Subject
to nny interest-tree pried for new purchases, wa will bagln charging Interest trom
ths data 2 transaction (Incudleg any Balance banstey, cash advance cr cerdah

bo peld fa tL Becouse we apply fa

fievt ty Nghe: rate betancss, you may not be able to aveld Inlevest charges on new
purchases fl you bava another balevee af a Notes lelatest tals aalens you pay your
Geko fa fell each onda,

tech Lilt Hl you want lo quire about pour options lo bslp preveal your acount
trom eceaacing your cred Hhpll, phass call the eumber cn tha back of your card.

‘What To Oo it You Think You Fis A Mistain O2 Yor &talemeat Ifyou (Nakthee
is an eres 9 yout valermend, write to us ona es porate etaet at Customer .
P.O, Box 15299, Wervngton, DE 19459-5232. You ray elaa contact ua an tha web
atehasacom,

in your better, ghee 38 the lediewieg itonnalion:
© Accord loforatton: Your nama and Acmourt nure ter,
¢ Defiar emoert: The deter amount of tha suspected error,

© Desorption of Probtern: Hf you thiak thire fs an anor aa your HE, desertta
what you Dalaw ts wieng acd why you Daler fina mistake

You rvust contest us within 60 days afar Ihe error agpeatad on your ciaterapt

You rete! notity ws of ery polenta errors br wriiag ec on the web al chasecom Yeu
enay call us, bot i you da wa are ned rocudied to lervestigale ary pote tliat errors and
you may bave to pay the ermount In question,

Vitel we investigate whether or nat there has bern n error, the fedowlag ere tru
«Wa eaaned try t cedadd the amourd by quaetios, of ripert yo 28 deEnquinl on
thet epaunt.

+ Tha charge In question may remaln on your statement, and wea may Continge
ta chargs you laleres! on that amount. Grt, & we delertrdae that we mode t
wésthke, you wil act have ta pay tha emount fn question of any Intarest oF
otpee fees related ty that amourd,

+ Veale you do nat hive to pay the amour in quegion, yout sa responsible for
‘ths remainder of your balances,

We can apply wry enpaid arnourt agelaet you exed3t fim.

Your Rights if You Are Dicelictiag With Your Credit Cant Parchaces: I yea 6
Cissatistied wih tha goods of servieda thet you have purchased wih yourcradi card,
act you have Inled in good (zit to correct the problem with bia mentant, you mey
have tha right nol te pay tha teesalning aracurd dus on the purchess,

Youne ths right, afl of the fotowing must be tus.

1, Ths purchase rast havea een mads kn yout home siete or wihin 100 aves
ef your cumead emailing address, and Ihe purchase price muat have been
more than 880, (Wate: Hedher of tase are necessary Ht your purchase wes:
desad on 99 advertigagrne nt wa maded fo you, oF It we ov the corepany thit
soid you the qnods or servings}

2 You must bays weed your condi card fos the purchasa, Purchases mada with
cash advances {rem an ATfd or with a check that sccaseea your credit card
Acorunt de net quatty.

7. You most rot yet have fully pakd foe tha purchase.

te ¥ A di i ss 1 oaiitend
tat in writing ef Customer Serylea, P.O, Box 15299, Wilmingtos, DE 10850-5209 er
onthe web at chaae.com.
Wide wea Investigate, the sane nies app to the disputed emcunt as clscunsed
aboot. Alter we finith cur irveseligetion, we wil tall you our dectefan. AL Eat poled, if
we tisk you ows aa sirotat and you do rot pay we mney report you ea dedrqrent

MAtOITZ018

-

To make changes and manage your account, Including changes of address, vislt

Chase.com/cardhelp or call the Customer Service telephone number which appears on your

account statement.

L

Ferrign 000012

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page10o0f107 PagelD 443

) Moblle: Download the |

 

MARRIOTT BS Manage your accourt online: ig) Customer Barvice: p77
BONVOYOY "yaw. chase.convivrriott we) 1-800-898-6960 | | Chano Motiie® app today
ACCOUNT ACTIVITY

Date of
Transaction Merchant Name or Transaction Description $ Amount
PURCHASE
0403 AA INFLIGHT VISA FACET 3 PHOENIX AZ 10,99

 

0409 AMERICAN AIR0010286862267 PHOENIX 30,00
040919 1 Y Eac FEE

04/09 AMERICAN AIROO 10286802275 PHOENIX 30.00
0409191 Y EBC FEE

 

 

 

 

 

 

FEES CHARGED
2019 Totals Year-to-Date
Total fees charged in 2019 —
Total Interest charged in 2019 00
Year-to-date totals do not reflect any fee or interes! refunds
you may have received.
INTEREST CHARGES
Your Annual Percentage Rate (APR) is the annual interest rate on your account.
Annual Balance
Balance Type Percentage Subject To Interest
Rate (APR) Interast Rate Charges
PURCHASES
Purchases 17.49% (v)(d)
CASH ADVANCES
Cash Advances 27.24% (v)(d)
BALANCE TRANSFERS
Balance Transtar 17.49% (v)(d)
31 Days In Billing Perlod
(v) = Variable Rate :

(d) = Dally Batance Method (including new transactions)

(a) = Average Dally Balance Method (including new transactions)

Please see {nformation About Your Account section fos the Calculation of Balance Subject to Interest Rate, Annual Renewal Notice, How to
Avold on Pur and other imp if as app

 

IMPORTANT NEWS

Begtoning In February, you will sea the new Marriott Bonvoy
toge a on Jour ‘aten a conrpunications from Chase, This
card rewards eam or
any questions call the
ack of your card,

   
  
 

ramber on the

Ferrign 000013

FIUPPOJFERRIGN! = This Statement isa Fatennne - Notan original Statement Dato; 04/ia19
c00000! FIS33339. 0 2 Z 1 1aArtG MAMA 55028 40910000020005502802

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page11of107 PagelD 444

EXHIBIT 10

 
Gmail - Your Wie OSE tha TURN OE ACG Document 37-4 Filed OO AAR koople ARAL MotPAai Gel 4 1B view=lg&per...

l of 4

M1 Gmail

 

Your trip confirmation-IXTVAN 08AUG

 

American Airlines <no-reply@notify.email.aa.com>
To: '

, tlie ae &
AmericanAirlines @

Hello Daniel Edelman!

Tue, Aug 6, 2019 at 11:47 PM

 

Issued: Aug 7, 2019

Your trip confirmation and receipt —

Record locator: IXTVAN

 

| Manage Your Trip

 

Thursday, August 8, 2019

DCA . DFW
4:30pm 2 ”——s«MHBHH53 Pu
Washington Reagan Dallas/Fort Worth

American Airlines 1310

DFW , SEA
8:37 pw =—SO-—S—«iZ1'0500 ow
Dallas/Fort Worth Seattle

American Airlines 2781

Seats:

Class:

Meals

Seats:

Class:

Meals

30D
Economy (7)

: Food For Purchase

46E
Economy (T)

: Food For Purchase

PLAINTIFFS001660

8/20/2019, 2:52 PM

 
Gmail - Your ri BSE ratin ARM EMOG Document 37-4 Filed OQ Atke poogle CUR nla h-F ak AWGID A418 view=lg&per. “

Free entertainment with the American app »

 

Daniel Edelman Earn up to a §200 staternent
credit + 40,000 bonus miles

after qualifying purchases

 

Learn More »
AAdvantage # U47E148

Ticket # 0012370626799

 

Your trip receipt

= s] AAdvantage Certificate, American Express XXXXXXXXXXXXX006

Daniel Edelman

TAXES AND CARRIER-IMPOSED FEES $ 5.60
TICKET TOTAL $ 5.60

 

—

| gc 8 Q

Hotel offers Car rental offers Buy trip insurance SuperShutile

 

 

Up to 35% off base rates American Alrines %

+ 5,000 bonus miles

AVIS P2Budget

Need more mile

DOVE e ie ui ei)

 

  

 

 

 

hatel bookings . Earn miles even when
oe on: you arent flying
: Join the AAdvantage‘ prograrn @

   
 
   

 

PLAINTIFFS001661

2 of 4 8/20/2019, 2:52 PM

 
Gmail - Your i ARR hats IMR AAG Document 37-4 Filed OR tht boogle Git Mo tPA ak BUGID 4948 view=lg&eper...

3 of 4

Contact us | Privacy policy

Get the American Airlines app

   

      
   

4 Download an the

@ AppStore a fern EN

   

Baggage Information

Baggage charges for your itinerary will be governed by American Airlines BAG ALLOWANCE
-DCASEA-No free checked bags/ American Airlines 1STCHECKED BAG FEE-DCASEA-USD0.00/
American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR IN/158 LINEAR CM 2NDCHECKED
BAG FEE-DCASEA-USD40.00/ American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR IN/158
LINEAR CM ADDITIONAL ALLOWANCES AND/OR DISCOUNTS MAY APPLY

If you have purchased a NON-REFUNDABLE fare the itinerary must be canceled before the ticketed
départure time of the first unused coupon or the ticket has NO VALUE.. If the fare allows changes, a fee
may be assessed for changes and restrictions may apply.

You have up to 24 hours from the time of ticket purchase to receive a full refund if you booked at least 2
days before departure. You must log in on aa.com or Contact Reservations to cancel. Once cancelled,
your refund will be processed automatically.Refund Policy>>.

Some American Airlines check-in counters do not accept cash as a form of payment. For more
information, visit our Airport Information page.
SERVICE & SUPPORT ANIMAL REQUIREMENTS

For travel on or after April 1, 2019, the policy for traveling with Emotional Support and Service animals
has changed Visit Traveling with Service Animals for more information.

om

 

 

 

 

!
Uthlum |
Sattertes |

 

ie cd
+ | Flammabtes | i Qsidizers ff
3 ved hae

  

1 A

| Aerosol

Corosives

1
|
|

Pp
6 @
|

i

|
4
Toxins = Radioactive |

 

t by
| E-cgarettes | Explosives

I

Some everyday products, like e-cigarettes and aerosol spray starch, can be dangerous when
transported on the aircraft in carry-on and/or checked baggage. Changes in temperature or pressure
can cause some items to leak, generate toxic fumes or start a fire. Carriage of prohibited items may
result in fines or in certain cases imprisonment. Please ensure there are na forbidden hazardous
materials in your baggage like:

Some Lithium batteries (e.g. spares in checked baggage, batteries over a certain size), Explosives /
Fireworks, Strike anywhere matches/ Lighter fluid, Compressed gases / Aerosols Oxygen bottles/
Liquid oxygen, Flammable liquids, Pesticides/ Poison, Corrosive material.

There are special exceptions for small quantities (up to 70 ounces total) of medicinal and toilet articles
carried in your luggage, spare lithium batteries for most consumer electronic devices in carry-on
baggage, and certain smoking materials carried on your person.

Certain items are required to be carried with you onboard the aircraft. For example, spare lithium
batteries for portable electronic devices, cigarette lighters and e-cigarettes must be removed from
checked or gate-checked baggage and carried onboard the aircraft. However, e-cigarettes may not be
used on-board the aircraft.

Traveling with medical oxygen, liquid oxygen, mobility aids and other assistive devices may require
airline pre-approval or be restricted from carriage entirely. Passengers requiring these items should
contact the airline operator for information on use of such devices.

PLAINTIFFS001662

8/20/2019, 2:52 PM

 
Gmail - Your i ARR Aafia XTRA OG Document 37-4 Fil ed, QG/ Ahhf-boo ole Qian MOA &iRAGGIR 4 48view=1 gé&per...

To change your reservation, please call 1-800-882-8880 and refer to your record locator.
NOTICE OF INCORPORATED TERMS OF CONTRACT

Air Transportation, whether it is domestic or international (including domestic portions of international
journeys), is subject to the individual terms of the transporting air carriers, which are herein incorporated
by reference and made part of the contract of carriage. Other carriers on which you may be ticketed
may have different conditions of carriage. International air transportation, including the carrier's liability,
may also be governed by applicable tariffs on file with the U.S. and other governments and by the
Warsaw Convention, as amended, or by the Montreal Convention. Incorporated terms may include, but
are not restricted to: 1. Rules and limits on liability for personal injury or death, 2. Rules and limits on
liability for baggage, including fragile or perishable goods, and availability of excess valuation charges,
3. Claim restrictions, including time periods in which passengers must file a claim or bring an action
against the air carrier, 4. Rights on the air carrier to change terms of the contract, 5. Rules on
reconfirmation of reservations, check-in times and refusal to carry, 6. Rights of the air carrier and limits
on liability for delay or failure to perform service, including schedule changes, substitution of alternate air
carriers or aircraft and rerouting.

You can obtain additional information on items 1 through 6 above at any U.S. location where the
transporting air carrier's tickets are sold. You have the right to inspect the full text of each transporting
air carrier's terms at its airport and city ticket offices. You also have the right, upon request, to receive
(free of charge) the full text of the applicable terms incorporated by reference from each of the
transporting air carriers. Information on ordering the full text of each air carrier's terms is available at
any we location where the air carrier's tickets are sold or you can click on the Conditions of Carriage
ink below.

Air transportation on American Airlines and the American Eagle carriers® is subject to American's
conditions of carriage.

For more on Canada passenger protection regulations visit aa.com/CanadaPassengers.

NOTICE: This email and any information, files or attachments are for the exclusive and confidential use
of the intended recipient. This message contains confidential and proprietary information of American
Airlines (such as customer and business data) that may not be read, searched, distributed or otherwise
used by anyone other than the intended recipient. If you are not an intended recipient, do not read,
distribute, or take action in reliance upon this message. Do you think you received this email by
mistake? If so, please forward to privacy@aa.com with an explanation, and then delete this message
from your computer.

NRID: 1964606211540701405474100

PLAINTIFFS001663

4 of 4 8/20/2019, 2:52 PM

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page16of107 PagelD 449

EXHIBIT 11

 
Gmail - Your wig? ASE A fen OB BANE COCT Document 37-4 FED ORT dete CoAM Ra oto acADE ARR search=all& .

i Gmail

Your trip confirmation-GBBNNI 160CT

American Airlines <no-reply@notify.email.aa.com>

, o-limnoe ™
AmericanAirlines ¢.

Hello Miriam Edelman!

Your trip confirmation and receipt

Issued: Sep 23, 2019

Record locator: GBBNNI

This trip includes a Web Special award.
Please keep in mind...

« You cannot make changes.

» You can cancel and reinstate your miles, but fees may apply.

 

Manage Your Trip

Mon, Sep 23, 2019 at 11:32 AM

 

 

Wednesday, October 16, 2019

DCA ORD

10:59am ~2% 12:19 pm

Washington Reagan Chicago O'hare

lof4

Seats: 21F

Class: Economy (T)

Meals: Food For Purchase

PLAINTIFFS001664

 

9/23/2019, 12:25 PM
Cas
Gmail - Your trip OF

JI of 4

natn CRIME BOCT Document 37-4 Fil RAL OR Lddbed gle CAMite Mi hackAGAR ARE search=all& we

American Airlines 1033

ORD . SEA Seats: 24F

goss
1:44 PM v 4:27 PM Class: Economy (T)
Chicago O'hare Seattle Meals: Food For Purchase

American Airlines 1165

Free entertainment with the American app »

 

Miriam Edelman

Earn up to a §200 statement
credit + 40,000 bonus miles
after qualifying purchases

 

Lear tare »

AAdvantage # C18B792

Ticket # 0012379531559

 

Your trip receipt

= $] AAdvantage Certificate, American Express XXXXXXXXXXXXX006

Miriam Edelman

TAXES AND CARRIER-IMPOSED FEES
TICKET TOTAL

$ 5.60
$ 5.60

 

Fe} G&S

Hotel offers Car rental offers

 

tg a

Buy trip insurance SuperShuttle

PLAINTIFFS001665

9/23/2019, 12:25 PM

 
Gmail - Your trig oS madon OBBNNT GOCE Document 37-4 Fil FOR dt be dote. CAM RitTOM Arch ARENA MR search=all&. “

  
  

 

Up to 35% off base rates
+ 5,000 bonus miles Need more mi

Buy or gift miles today dal
2 Budget’

 
  
 
 

 

 

 

Earn miles on :
hotel bookings. »

now dF

Get the American Airlines app

9 Doantoad of the

od App Store

 

Pp cones Play

  

Baggage Information

Baggage charges for your itinerary will be governed by American Airlines BAG ALLOWANCE
-DGASEA-No free checked bags/ American Airlines 1STCHECKED BAG FEE-DCASEA-USD0O.00/
American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR IN/158 LINEAR CM 2NDCHECKED
BAG FEE-DCASEA-USD40.00/ American Airlines /UP TO 50 LB/23 KG AND UP TO 62 LINEAR IN/158
LINEAR CM ADDITIONAL ALLOWANCES AND/OR DISCOUNTS MAY APPLY

If you have purchased a NON-REFUNDABLE fare the itinerary must be canceled before the ticketed
departure time of the first unused coupon or the ticket has NO VALUE.. if the fare allows changes, a fee
may be assessed for changes and restrictions may apply.

You have up to 24 hours from the time of ticket purchase to receive a full refund if you booked at least 2
days before departure. You must log in on aa.com or Contact Reservations to cancel. Once cancelled,
your refund will be processed automatically.Refund Policy>>.

Some American Airlines check-in counters do not accept cash as a form of payment. For more
information, visit our Airport Information page.
SERVICE & SUPPORT ANIMAL REQUIREMENTS

For travel on or after April 1, 2019, the policy for traveling with Emotional Support and Service animals
has changed Visit Traveling with Service Animals for more information.

 

 

€

 

 

 

cel f+ ff A
| | | |
| |

\ i
. | Uithium :
E- cigarettes | | gateries Explosives

 

“yt
- |
|

4 @

i i
Aerosol | Flammables | Oddizes | | Toxins Radioactive
a i on i sane assed onion

Corrosives

 

 

Some everyday products, like e-cigarettes and aerosol spray starch, can be dangerous when
transported on the aircraft in carry-on and/or checked baggage. Changes in temperature or pressure
can cause some items to leak, generate toxic fumes or start a fire. Carriage of prohibited items may
result in fines or in certain cases imprisonment. Please ensure there are no forbidden hazardous
materials in your baggage like:

Some Lithium batteries (e.g. spares in checked baggage, batteries over a certain size), Explosives /
Fireworks, Strike anywhere matches/ Lighter fluid, Compressed gases / Aerosols Oxygen bottles/
Liquid oxygen, Flammable liquids, Pesticides/ Poison, Corrosive material.

There are special exceptions for small quantities (up to 70 ounces total) of medicinal and toilet articles
carried in your luggage, spare lithium batteries for most consumer electronic devices in carry-on
baggage, and certain smoking materials carried on your person.

PLAINTIFFS001666

20f4 9/23/2019, 12:25 PM

 
Gmail - Your trif- Sfirfatich-CBManaéder Document 37-4 FilesbO@haiLbddele. Camelot PhacPapeiow4s t&search=all&...

4 of 4

Certain items are required to be carried with you onboard the aircraft. For example, spare lithium
batteries for portable electronic devices, cigarette lighters and e-cigarettes must be removed from
checked or gate-checked baggage and carried onboard the aircraft. However, e-cigarettes may not be
used on-board the aircraft.

Traveling with medical oxygen, liquid oxygen, mobility aids and other assistive devices may require
airline pre-approval or be restricted from carriage entirely. Passengers requiring these items should
contact the airline operator for information on use of such devices.

To change your reservation, please call 1-800-882-8880 and refer to your record locator.
NOTICE OF INCORPORATED TERMS OF CONTRACT

Air Transportation, whether it is domestic or international (including domestic portions of international
journeys), is subject to the individual terms of the transporting air carriers, which are herein incorporated
by reference and made part of the contract of carriage. Other carriers on which you may be ticketed
may have different conditions of carriage. International air transportation, including the carrier's liability,
may also be governed by applicable tariffs on file with the U.S. and other governments and by the
Warsaw Convention, as amended, or by the Montreal Convention. Incorporated terms may include, but
are not restricted to: 1. Rules and limits on liability for personal injury or death, 2. Rules and limits on
liability for baggage, including fragile or perishable goods, and availability of excess valuation charges,
3. Claim restrictions, including time periods in which passengers must file a claim or bring an action
against the air carrier, 4. Rights on the air carrier to change terms of the contract, 5. Rules on
reconfirmation of reservations, check-in times and refusal to carry, 6. Rights of the air carrier and limits
on liability for delay or failure to perform service, including schedule changes, substitution of alternate air
carriers or aircraft and rerouting.

You can obtain additional information on items 1 through 6 above at any U.S. location where the
transporting air carrier's tickets are sold. You have the right to inspect the full text of each transporting
air carrier's terms at its airport and city ticket offices. You also have the right, upon request, to receive
(free of charge) the full text of the applicable terms incorporated by reference from each of the
transporting air carriers. Information on ordering the full text of each air carrier's terms is available at
any we location where the air carrier's tickets are sold or you can click on the Conditions of Carriage
link below.

Air transportation on American Airlines and the American Eagle carriers® is subject to American's
conditions of carriage.

For more on Canada passenger protection regulations visit aa.com/CanadaPassengers.

NOTICE: This email and any information, files or attachments are for the exclusive and confidential use
of the intended recipient. This message contains confidential and proprietary information of American
Airlines (such as customer and business data) that may not be read, searched, distributed or otherwise
used by anyone other than the intended recipient. If you are not an intended recipient, do not read,
distribute, or take action in reliance upon this message. Do you think you received this email by
mistake? If so, please forward to privacy@aa.com with an explanation, and then delete this message
from your computer. ‘

NRID: 1742425454 192313313130200

PLAINTIFF S001667

9/23/2019, 12:25 PM

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 21o0f107 PagelD 454

EXHIBIT 12

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 22 o0f107 PagelD 455

 

i ) Heather R Morgan ©
. @HeatherReyhan

 

@AmericanAir | have your credit card, and should be
getting a free checked bag on my flight tomorrow, but
online check-in shows | need to pay. Can you help me
correct this? thanks!

6:59 Phd Oct 27, 2020 Twitter Web App

QO TI © far

 

% americanair © @AmericanAir: Oct 27, 2020
& Replying to GHeatherReyhan
We'll respond to you via DM with more info.

O a Oo a
PLAINTIFFS002184

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 23 0f107 PagelD 456

EXHIBIT 13

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 24 o0f107 PagelD 457

 

. O ma eo
0661 00S-441LNIVId be a C

jMoU Bulg
“ 9 Ge4: eunejAqsmeweid euney

 

y tl Ld

OO] @ 342] UD aM OS

JOJEIO] psodzaI INOA FI] Bseajg “Bune ‘Jayew j,ussop juawAed jo WOJ aUL
eineiAgsewsi® 0] Buididay

A 9 a4 sfyuedUuaWy eS gp areuesswe

 

Tv QO wa O
SUOUg! JO} JEMIML - 00d 'B G84 ° Wd £e-O1

EUNH £22 Psd A/F PLOM SAIINIEXq 131D e Buiaey
pue pjoy Bulag ayidsap ‘sjuiod Buisn yybiy Aww 40} pied |
esnersag beg paxdauD e JO} Aed 0} aaAey | JIWURDLIaWIY@®

 

BINE|ACSWEWISI
A | pune}

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 25o0f107 PagelD 458

EXHIBIT 14

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 26o0f107 PagelD 459

   
  

_ Daniel E Ferrer “
— @DEFLeyva

@AmericanAir , | am extremely disappointed at the
level of service | am currently receiving. As an
Advantage CC member | was promised one free check-
in bag per passenger and priority boarding. I've
received neither! Very unhappy traveler.

T40 PM Aor 24, 2019 + Twitter for Android

O tl OV a

 

americanair aAmericanair: Aor 24, 2079 ~
/ Reolying to @DEFLeyva

We never want to disappoint you, Daniel, Please DM your record locator sa
we-can take a closer look

sim 0 it

na

 

PLAINTIFFS001895

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 27 of107 PagelD 460

EXHIBIT 15

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 28 o0f107 PagelD 461

3
aut

Nate Juxtaposed @chokeXariist » Mar
| Apparently “priority” check in to WAme:
on a Friday evening in #Crlanca

i

 

can&ir means having just 1 clerk working

 

Zl
Pal
o
&
‘a
malls.
Ze
(G

euAmericanAir Mar 3 wf

 

© Your time is important and apologize for the wait. You can also check-in with our
self service kiosks or curbside skycaps.

4 Lt Ch

Nate Juxtaposed

M@chokexarist

 

Replying to @AriericanArr

tried the kiosk and it tried to charge me for
1st checked bag even though I'm an AA
credit card holder

O 1 ()

pe sa

 

PLAINTIFFS001889

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 29o0f107 PagelD 462

EXHIBIT 16

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 30o0f107 PagelD 463

 

Dhara Shah @)CharsShane 1s - Viar 6

 
 
 

bag?
0 1 im O

 

“e

QAmericanAir | am a credit card member..why was | charged a $25 fee for my

PLAINTIFFS002150

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 31of107 PagelD 464

EXHIBIT 17

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 32o0f107 PagelD 465

Carlos @maragringa : 12 Jul 2017 Vv
@AmericanAlr promises first bag free with credit card offer. But at the airport
charges the fee. Even threatens with police if not paRilAINTIFFS002161

0 a © M4

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 33o0f107 PagelD 466

EXHIBIT 18

 

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 34of107 PagelD 467

Angela Haas @ahaasi2i3-Jan ii ov
i AriericanAir don't bother holding a credit card with them or flying this airline.
They Lost my luggage on the way to Cancun after charging us 25 dollars (yes
with a credit card u still pay for bags) then say they don't have a client relations

| team, #garbaqe Fcuttingmycard #delta

 O1 1 O a

 
 
  

 

«American Airlines ‘
& @ AmericanaAir

The first bag charge is waived with the credit
card for domestic flights only. We're sorry
your things were delayed, Angela.

5:45 PM - 17 Jan 2016

>, tl Oo Z

PLAINTIFFS002145

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 35of107 PagelD 468

EXHIBIT 19

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21
(A BARCLAYS — GeditCards Savings & CDs About Us

Personal Loans

Rewards Benefits Rates & Fees

AL

ie

CARDMEMBER

Page 36 of 107 PagelD 469

>| Log in

NSU lo

 

Earn 60,000

 

 

 

 

 

 

 

2 First checked bag Enjoy preferred ¢o
AAdvantage® bonus | _ g Joy pieien $99 |
an free boarding? annual fee
miles?
L. ; | | |
Rewards
Earn 60,000 AAdvantage*bonus miles Earn 2X miles
after making your first purchase and paying the $99 annual fee In full, for every $1 dollar spent on eligible American Airlines purchases.”
both within the first 90 days.”
Get up to $25 back as statement credits on inflight Wi-Fi Earn 1X AAdvantage® miles
purchases for every $1 dollar spent on all other purchases.”
every anniversary year on American Airlines operated flights.2
Anniversary Companion Certificate inflight savings
Each anniversary year; earn a Companion Certificate good for 1 guest Receive 25% inflight savings as statement credits on food and
at $99 (plus taxes and fees) if you spend $20,000 on purchases and beverages when you use your card on American Airlines operated
your account rematns open for 45 days after your anniversary date? flights.?
Benefits

 

 

First checked bag free

on domestic American Airlines itineraries for the primary cardmember
and up to 4 companions traveling with you on the same reservation?
compantes.?

 

Preferred boarding
for the primary cardmember and up to 4 companions on thelr
reservation for all American Airlines operated flights.”

Travel Coverage

 

Travel and Lifestyle Services
Access a suite of benefits, amenities and upgrades, preferential
treatment and premium travel offers from best-in-class travel

Eligible for Travel Accident Insurance, Trip Cancellation and
Interruption coverage, Baggage Delay Insurance, and Auto Rental

Collision Damage Waiver?

Flight Cents™

 

Round up your purchases to the nearest dollar so you can get more
AAdvantage® miles.”

$0 Fraud Liability protection

means you're not responsible for charges you did not authorize.

No foreign transaction fees

 

on international purchases."

Introductory APR on balance transfers

0% intro APR for 15 months on balance transfers made within 45 days
of account opening. After that, a variable APR will apply, 15.99%,
19.99% or 24.99%, based on your creditworthiness. There Is a fee for

balance transfers.’

 

PLAINTIFFS002193

 
Case 4:21-cv-00184-O

Document 37-4 Filed 06/11/21 Page 37 of107 PagelD 470

Interest Rates and Charges Summary

 

 

APR for purchases

APR for balance transfers

APR for cash advances

15,99%, 19.99% or 24.99% variable based on your creditworthiness,

0% introductory APR for the first 15 billing cycles following each balance transfer that posts to your
account within 45 days of account opening. After that (and for balance transfers that do not post
within 45 days of account opening), a variable APR will apply, 15.99%, 19.99% or 24.99%, based on
your creditworthiness.

25.24% variable |
|

Fee Summary

 

 

 

Annual fee

Balance transfer fee

$99

Either $5 or 3% of the amount of each transfer, whichever is greater.

See Terms and Conditions for a complete listing of rates and fees >

Important Information

' Offer subject to credit approval, This offer is available through this advertisement and may not be accessible elsewhere. For
complete pricing and other details, please see the Terms and Conditions.

This one-time offer Is valld for eligible cardmembers. You may not be eligible for this offer If you currently have or previously had
an account with us in this program, In addition, you may not be eligible for this offer if, at any time during our relationship with
you, we have cause, as determined by us In our sole discretion, to suspect that the account Is being obtained or will be used for
abusive or gaming activity (such as, but not limited to, obtaining or using the account to maximize tewards earned in a manner
that is not consistent with typical consumer activity and/or multiple credit card account applications/openings). Please see the
About This Offer section of the Terms and Conditions for important information.

Annual fee is $99. 0% introductory APR on balance transfers made within 45 days of account opening Is applicable for the first 15
billing cycles that immediately follow each balance transfer. This Introductory APR offer does not apply to purchases and cash
advances. For new and outstanding balance transfers after the introductory period and all purchases, the variable APR is 15.9956,
19.99% or 24.99%, depending upon our review of your application and your credit history at account opening, The variable APR
for cash advances is 25.24%, The APRs on your account will vary with the market based on the Prime Rate and are subject to
change. The minimum monthly interest charge will be $0.50. Balance transfer fee: 3% (min. $5). Cash advance fee: 5% (min, $10).
Foreign transaction fee: 0%. See Terms and Conditions for updated and more information about the terms of this offer, including
the "About the Variable APRs on Your Account’ section for the current Prime Rate Information,

2 Conditions and limitations apply, Please refer to the Reward Rules within the Terms and Conditions for additional information
about the rewards program. Select offers/benefits may not be achievable based on the assigned credit line and ability to maintain

that credit line.

3 Restrictions, limitations and exclusions apply. Upon account approval, we will send you a Guide to Benefits which Includes a full
explanation of coverages and details regarding specific time linuts, eligibility and documentation requirements.

The AAdvantage” Awator® Red World Elite Mastercard” Is Issued by Barclays Bank Delaware (Barclays) pursuant to a license by
Mastercard International Incorporated®. Mastercard and World Elite Mastercard are registered trademarks, and the circles design
is a trademark of Mastercard International Incorporated®.

American Atrlines reserves the right to change the AAdvantage® pragram and its terms and conditions at any time without natice,
and to end the AAdvantage® program with six months’ notice. Any such changes may affect your ability to use the awards or
mileage credits that you have accumulated. Unless specified, AAdvantage” miles earned through this promotion/offer do not
count toward elite-status qualification or AAdvantage” Million Miler status, American Airlines is not responsible for products or
services offered by other participating companles. For complete details about the AAdvantage” program,

vistt aa.com/aadvantage.

PLAINTIFFS002194

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 38o0f107 PagelD 471

EXHIBIT 20

PLAINTIFFS002195

 
 

Case 4:21 v.08484-O

Document 37-4 Filed 06/11/21

  

EXPLORE MORE WITH THE RIGHT
CITIE 7 AADVANTAGE” CARD

 

 

roams tet

sm 10,000 Addi 1

artsement creas ster Qasityra
parreiet

Cod to apply VION
TTY a Ray Serve,

Practical travelers leolang to turn
everyday purchases into their next
escape,

Tan 2bAdarage! estas for every $1
spertet grocery stoves

2X%
Trend AAdvantage! rites for every $1
sperson eghls Amana Aines
purthaces

Earn SAA dvantage’ mre ler every Sl pert
on athar purchases.

285 Suen gacn tft ght food ara Beverae
Parchares

foo bons fet
(iad ty ee rad neisy

HO. Adds i“ bonks rvtes
shar cua tyrapurctacat

rd

Coda Aepiy VRE
TY se Relay Server

S00 dora feo

$0,009 A * bens mites
war qualf rg pros

tt
wEter gh afore

Cates dogty HLL TS
TTY Use Bley Sareea

IDEALFOR ——

Eager explorers in search of new
edventeres

Frequent thers looting for enbsneed
expert expenences.

sm TAKE EARNING TO THE NEXT LEVEL ——

2X4
Lam 2Adsannge! res fer every $1
tpaentgy patos

2X0
Tern BAAdevtnge mites for every 1
spare atrestacrtets

2X%
bam 2 AAdsontage® rrites foe every ST
spenton eigh'e Amancan Artret
pordatet

1X
Earn 1 akitunntage® me tar every SL sppect
ch ewer purcnases

fam 2Addvantage! ries for weeny
spent un ebgdes Ameren Artes
purcates

ix

fa LARdaraagn? mde tas cosy Stspert
enews purses

~—— TRAVEL BENEFITS ——

288 Seer cn ng fecd aed beverage
Purchases

No Tore gn transseton Fess"
Cyst Checked Bag Free

Freferres Boarding

BS Sevengs on I ght Fond ad xveseze
Forbasts

No Foeg Trersacnen Fees?

Tost Chesbed fag Free

 

Glebe! Lea y cr 9A Prey ® Appiaaticn Fee
cre

Enbarced Aiport Lager enc

Adeere's O48 Membenthip

———— MORE CITI? / AADVANTAGE® BENEFITS ——

of 107

PagelD 472

Crekusinerst / AAdvantage?
Fixtinum Selec? Martercard?

(ronad trem Dee

"bones nite
sar cat ypegpentects

 

‘Cntr bpgly 1-800-107-8697
UTE Use Belay Seven

Visonary entrepreneurs looting to
turn bussness eaperues into
advert 6s.

2XX
tan gAAdianrage® mites fer every $1
sperten eagble Amearcan Arratict
porrases,

2X4
fan 2 Adavartage! fas fot every 51
sperten parcrases etteecomencteatees
crerchants ants and satsiiee provsters
tarrencal mechacts tnd at gsastations

 

fam t AAdarasge® rte for every ST tpert,
on omer purcrsies.

26% Smingion bell ght Food eed Beverage
Purest

afore gs Waranctan Fess?
Funt Checked Cag Fret
Preferred Rosen

Ean ba Armaricea ditties Competion
Keatferte

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

My Meeage Cap Ro Mezxge Cup No Menge Cop He Mage Cap
No Asthoriced Urer Feat Arsncan Arinet Rigg brscourt re Qasviyrg hts Pesonal furnas Jasamt
Oppertanty
Ha Auctorted Utes Heer
Ho Autboorlaed Uses Feet
—— WELCOME OFFER DETAILS ———
ean Air Fem $0.00 American Air f Acnerlcan hist Abt
Addvamtagn? bars mites plus 9 $50 Aadvantage! ! Abdvantage! ’ $8099 in r Ang
e Jmorats of F mana ’ e
witha tha fost mermsef account sctrantcparica? seroa.ta opereng! months cf accent opereng
opening!
—-—-- PURCHASE AND BALANCE TRANSFER APR —~—
Parchane Rate Portas Rate Perctane Rate
WSS O74 9G% vanae APA Damion —- NGGREOMSTS uraeAFRbaskdon «HGS K Ta TASS varaLINAPR taedon «15.9934 24 99 variate AA bed
fF your you Jatoepiesta yout .
boance mersfes’ taurce wancterst
lelarece Tereaber Few
Cakes $5 er of the amount of each Ether S$ or3% of the scart cf etch Gt erSS.cr IM ofthe amount of exch
warefer, whicrever bs gretter for each wanster whichever is greaws.for exch, rancfer. whichever is gress for e2ch
vacates" wrengfer’
“Pricing B toformariod
Aecican Airinas ALrnetage Miatip™ Cars
tr ptraies ‘ 1 7
4B 9 t . fs $08: a
est porctate E acta er a prt Emer Shot e
|G? f AAaraminge Phat Selec! Weld Siw” Marterears*
a
fo
amity S a F 3
' f of bra Sats
rede ences perat
Gix* / Aderamtage* Enecamtve Werks Rise” Mastarcare!
‘8 : ' on
4 Soe 4 SE A os $4053 fe Poets et
Cothcainass! f ALevortege! Pertman Select® Marervare*
5 Tee seed he
pepraee $599, tee
$9 or By ef tea sevcart of wae com paver tices peste,

 

 

Merman! kenga nee eta des oan asrmad of Menones tenets eeporad

‘ora ee 4a wane ef Lectura imartenomal Ieaneperee

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 40of107 PagelD 473

EXHIBIT 21

 
Case 4:21-cv-00184-O Doqumentet -4 Filed 06/11/21 ,Page 41 of 107

merican

&

Tce ona Lert Ac
expense a greater purp

Enjoy these par when you travel

S DES, on

rated

   

   
 
     
 
 
 
  
 
  
   
      

Popetiacen meee Cetorent aintane!
froma Set Wet
lant?

fam AAdvantage” mites on al] purchases: feck a eusmeed exeemee99 »

Fevintette ang Ht texpruntt ear tt fer ircshere, th en atures

fess, CLS Baan 1K BSeerSs,

Sewer sea goat "

Additional Cin / AAdvantage’ benefits thar let you explore
even more corners of the world:

os Hi Pyarabens
pecrd taunt

taarpran

 

ee
roa vere Slew

rain

else penta

 

 

ADMIRALS Cub
Adm Cha
Warten FY
reavems of Vv. v
WA STS ree ome

eva
Cpa wana ana expanse im he em a
apn anasanen: Aracanane | bea snemmae,

eka

@ TeaTie#
Aste rior Fea
ral

 

saat

ES : voy.

ileal fields

 

GB esac You.

 

 

 

SR v

4

 

Etre in
cena

 

freon Acres

Contes ty

 

as

2 paces

 

 

 

 

 

 

sates tree

   

iaunctatnnaas gst are ghinet W faa ke Comin tt ee isa nr wert
fond sch Wg tena tr rp, Barend tes ae, aed era Nees,

 

Feet camel ng bt
tusennt nes hc ok
(Gsaraga cover) ka por his Te Pye ec rd waaay dean tebe ase ng Ley a

 

Opt atiena
posers
See eee er a ann sr inaeein onakay kro omnes tonnage Ue wept te

 

Uiprvnoe) axtodeh sulrmrnsa Weceeg tdi noses Md prt tay a2. ot Cah AGA Rak EU Oe4 MRT ThE EDS

 

 

tee :
eoigae Pama nch Whee PGE eG Pat hos Sd Rain SARA BON TIA

‘rept tt ot brant fred parca

 

 

 

Cebureeed Mb craee SERO OED

toa porwr a net

tess Cert .
Fav enran turgor ed ca a Areas a edna in ba BL tae nage pamante ot ta OL retraces ween

 

1
ip raed PCE BD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ls oe
Sipe] Econ rgier wna 9rd bast Oued WA BEA AEE Seka Ee Ue) mek oy I eT a aE RETA
ie
Bemtpst,
oA mane
Cart stg pias be pv, URE eee Semen 8D pBKES SEIN TES A
se att ensear poche
sere eves rey
eu lilicmieri prin aaeeoni Uaeaes eae FATES MOD
idea tsa Csswenion Carers
ince "
Frahatipe wai “a
aetna
' Vek

 

oats Acie PA
hares Mts
Tea a

 

een Una Cmca ten yh Carer on tg a Fe be Rat hie
be rut tehama ‘yniesn he» Pra oan bns tt Pavement

   

 

Cana cea Sena we HOE ALA RR RE Bg ated Oo Ee

Bolen oman pecase
cata

on rite ead Yaak psy tenyem bagiieed iis tab tabemibor daa Tes hunione SSS RET

saw ireke

 

Asien ve tinge Ca
(ig ramp Rome! cao (as Ce eo pn dt

 

Conn kd ran mtoigemht bgt aes iren
(es easerp una ts Loy Cate

Cresent Tavs eed

‘edaead Wb ope act

ecto
aa set

 

org

Aon aise

prrenrens Proprerare eennvearenae aera Aden Maree aaa Canta TER ae
Ent aescet oe

 

 

 

Hoa it seem
asa treceen
2 isthe nee a
‘rank torng osebe gwisara ror abn at Mesa A
‘ leseanest
SSRIS NUD dicate dies etek a sa nrg men atok acta urea oot cata Man nea
rae toe

sence Lest erg qoaigh terre en A tg Mn, Rapes ates ne Reaterth ne Rsate ne amas be Bearent
pemen be er scart We Co, rend aban Ba 9 ae Rd oe LE,

nena emneh #iacdace (my: ge fo Pig nce gn Wirara RA Genes ae Ado Pasa a Ca Pag es Ca eases
anon Arne Be,

mana 4 brat ea eanert Wows

Ch a tetenecus ea Oe prkert a ead ated ty ohn Semmes Comte popamiers barge Ba

Rene ane re aomncr: banter Brea rane diet earned

wari tisl a tates ob Ridaret rezone bee!

shasgeenna ce cometetngumd tones meth etait ied doa he wm ema aetaterneTectad

@..

PagelD 474

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 42of107 PagelD 475

EXHIBIT 22

 
Case 4:21-cv-00184-O DocumenteWs4 Filed 06/11/24 Page 43 0f107 PagelD 476

   

nt
e acres no Peer poet . .
Wogenee * Citcemt edd!
ewe ebing bare Ney tead ind

fam AAdvantage” miles on all purchase: het a cometesowntoed ¥

 

Vea ot ty
Cesta Eaten benina erst
Whee DE Geir DQ ager orarporione
Rte escapee copie
Necareare

waco pa
erpema rere

Addaional Gut / AAdvantage’ benefts that letycu explore
ven more comers of the World

eo beeen toe

Cleccneen con

al Seu

taster
BN experemn
fhe

  

tateap
Fama tnt

 

 

Ere eea nee ane

ss wardoesatt for Ms knobs me tier Ph need eed A aD ART AA
SLATE SRST EI Sia ane ii i cee ap bs ees ate ce

 

Sasearere
ane ead Poca

Ferman SiS Tetra cuccena paneer sw fee rt ante es npn 2

Fee ere rot op Dud ria api bane rant en aa Nae tbat TSE TH

 

 

Fidemee
SEND Sa Benen ep ovo

 

 

Fen ee ela ents a GE a ee Rane bene whe be fag hse PhD
SSS SE Seabees teeters bel es var OB

ea ne (2 ease! tenes pestses
re Tea ee ed be ecm notes mene ort entre Kamat heen med A a, New

 

Tipps See cemraeq is nay potion ots is ae eta od an Eph ccs tian a anata ne
ronan oawage races

t aaa he
Foor pret bee store econ tet te ate a ee at tna magn eres Mees
tome ae ort er naira ta SE

 

‘Dig Cebamec's emg sim sere ons hy ne Spy tet aery era ene Ed Sey eat
Nevtnas se Popes Ay i bat Laws he face ite 42 share see fre pres Met Pa oe Me 8

 

 

 

 

 

 

FESS Sine a rn genie trey ee ty at en

(osoanan yn he Sgn apn rere ped epetigea pet eyop sat bn err ey me mt

one edo Dactem ep oe ont

SSTSELEINI ie rane ores tare actrees cin ruin rns tA POT
ree ‘oar

 

 

Fien Si tales ry sailed gencury he mated cama brace so Rare 6 ai tat Br Pedal

 

 

 

 

SEES SLT PSE SgS IN cee ie Savas ecase Bane bute ott
As prt 9 ee hates, at yy nn ot FEN Fa Cr Ne ET YT
Rabo pent Lignan uewny Sona ie meet ce Sa ee Rabid Horas Chat ee ba WU OMe PV EE

 

 

 

wean

 

ex
ems rgwed Go Mccabe Be cette Got et Rak Rr dS Wend Coe POE Ca wt

 

 

go aera
Toroaimremn Accor na Cnn arte oo Bet ne pay mone Mar si Be de

ete
recwipe eles wx aerate bop Me a AD As yo TE ka a AT
jenee emacrceny ae treet
Cary vse ms pron ss Coa ony rach roto new H py CEN ono
aria saeisre ress armen uname wane barat

 

Asean ayia mnasin Coe
Fuad ne bebe anen ASL Os Erg oe ed ep or fh re tar bg ned omens) ert Ba wt

 

 

 

 

Apres be a vocad  ax Eag sy Corte eek ay Ba per ana Bess bore hn AGE
Pipsend og busioe amen Ee fa armen eft (oe even waa Yel © Yeu ewe oven UE fp weed fab oP

 

 

(peo va eu ha ees pac ek nt Ga yy ab oe

me Inset raset

frroees tan tad ee jets rurens od ed nye eerediy toe ba

SISTIN does ist ad tan pois fee ee te enter eo a nw reeds
Wire ok ruthie hPa ties So far Sul poe ALE fame gt pena Staonal td

 

rasan pnt
ect ed ey ented aed Unga ha fs Od aed RAS a
rere Ears Deer ta Reni oy Pdr eM ecard Gy
icth tre Tard oom howe LE Pra bo qn pie aera Speed Me ne A

 

Milde pa cadiry we tied dep remain

Acar bn Gagne? C8
Piovvci es moconcvan aa G44 tana a Acero

 

 

Riera Bank te oy HS eh yO a
Ga crm! nee to Cen rt

Chases eee ort

ation Rea hance

mre haamerytaer rye enna Sat tare ‘tases tart naa eS
SSG Sentence ta ‘Ss far wecai sharma t acca oe

 

Siieemahoe

 

sea

 

SI ee RIS SS, ba haat Gens arr oa ah fo adap mtn Pre npn ome hee

 

Ca eSpace

image tepoatce
Kens Ci so nara tet prea nateoy  eEN tt iret et hn Plt 2 ao 9
Mee SG ate peccon te prac mea oor

 

Sthaenrees Sen rea eae eee
accra tetra erly org alr Noone format a Me Amen are FM ry
Pann ee, oman bee tap, yet er We ete Br

pret dt bam Aru! Lane Pas tel ext Aerio 4A Mian War Mette ea Bre Paty et MA Ot

 

peers stated nme Hine UC
eee aeerrceret te at rte te eb em Et In ON ln Se
arr en he acted al atom tered as

(os bar perry rater cannon sere

aot Se bee

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 44of107 PagelD 477

EXHIBIT 23

 
Case 4:21-cv-00184-O DQ CUTE A 4 Filed 06/11/21 Rage 45 of 107 PagelD 478

     
   

Enjoy these perks when you travel:

Q Scere PER gp ace

Se exeing Beas

      

 

Pexeri bares

Cel tAthartage! Pram
oe Wired Era!
mt

  

avert

Earn AAdvantage miles on all purchases: Het acarrert cirtesen ter »

2X tet Sa aK fotecnen >, Geert
ra pote petal sig ee
phan tenerhisesta yom

 

Vow ab ut

     

 

Additional Citi” / AAdyantage” benefits that let you explore
even more comers of the world:

seas eink td a Feserd ery Moots CPi Benga ya
Se ae BE verietore QUE) scant toe
} iene pe

eras Pals tach

 

    
 
     

 

SUere ite y ee
Be os
eee ed

ADMIRALS Chib
grag Cb
Berbers [oF

v

dena
Gehouare Exons
em iewain | MS aAN

Tedd checeirt
wi tantra weet

@
ag
q

 

&

th Fear
Tersiacrcn Pes

 

ye Peta ight
Seng HL

 

Esharced depot
Earn

 

oe eemére

mi SS. "i

Ont Botan
Par tl

Bebra gona rox nce

 

 

 

 

 

cmeg
’ st se,
a4 Tet Soha pra
fants, : Fe txheen
Parntans teres Cats bation en har $9 cf SUA Moe

 

Rap zmrat tecnestrls game Ly

Pen Qocted Baton
r

aassoraay!
Meesetage member 7 fia pra as Coe # Foo TU oad acta cored aa ey fea TaN bess A He CRE,

 

Dipue cat aebaaase’
y free
EAE Rice Sak fer marns ws Poses inraa be ae ttacsan Gen doe Syae cred be Tana tas test US Biba ene

(eenatien Wan heard et wt brant cies Rept nantes onan cur eho Fea Ba C2 Lito gt ard ug wit) sankomaa Eig we Ba

 

 

 

 

 

 

 

 

re .
a os
Pretered beara adage

athens E eons
weaaelayal
Bebe CHT PAdeoge! weesyean

 

 

eepremesecte

 

 

Anetan Eine pmb conaett ress ULF Bary vee Erin eda bese tots Be Repu cna AEA etn Pant kets We,
arenas hen Gem ay fnat helena ee ot Tory Sama tebe

‘aha tates on race sis Preset
carats (Man Ware tates
Reraers a
pate = raha Carat
Coarameart insariagt aecat BD weed
1 bine pot Sy gm omer perenaned
oe eas rosea trea adres
™ Shtcrtare
senate Pietra,
seuttes gana
statianasaege?
; : Teagan
VF renee
a ‘ Pa
Pr Peotat st
UGA Ameen karen Ahteam? bong rea Uasty poe tod enol ata 1 cgnabnepray ieee wate ate

 

edared Wize bats
Nese ses a
Toa ahha
Is ca (Hhosey ates
hag Mihi Sea AEF Byiccen ata htariane rata oe oR beans ba bs
fat dears

 

. Terci ycn
wacnat s e
Span guesacaomnscaeess
29 Radon, 62 tatigee Porcnanaa
iiasrnn!
Sal) Marga et

 

domed pune
Cetra woig at adored ae bow Co bimatyin Bodtingn

 

‘Fae nt

tek,

Uaaaase Lope nen .
ene ena eran on

nace Wren Masacmge! pained Fos samaite fens Vina aa sacs a

 

fpsprnes
CRESTS is seta Seb rer eg onic asad we eas bred
enka.

 

Pog
dacan git succor ane. se Ana res Fe Pananes be Peon
deote te Md eaertan Asing CO Sy tras, wa oT Dare Cia Rg ULE

ronda Arseny AAR Engh, Arana EH, Naor ean .
soma tte, be

 

eect a ae a emmee Hem A ALE.

 

Westprd ont ha oats Baicg ar ee mgieced temas dtaskernd tamatoen raayeld
field Poy a a tobe tener riences ert

2518 Dare, 14 08, vty atiseat,es4
ave

 

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 46of107 PagelD 479

EXHIBIT 24

 

 
+
MR
9
wae
Cc
1
cS
oO
OO
oO
oO
o
i
@
cd
©
©
=

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 48of107 PagelD 481

EXHIBIT 25

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 49of107 PagelD 482

William Skutch wf
Miniekuten

 

International? #customerservice # fail
Time to look into a new Affinity credit card,

ahd AR Mar 26, 2076 « Paitter tor Ancecicl

O a QO a

 

2 @Armericandi - Marah, aoe “
f= Replying to Ghiiskutch

Sary for any confusion. You can lear more about your card benefits here:
biL ny AA CiliCards

i si) o ty
William Skutch © biliskutch « Mar 26, 2016 we

 

you say free bag with your flight if you have the credit card hawever why
would that NOT include intemational flightst?!
fall @eustamerservice

PLAINTIFFS002147
. ie ae

As
uw

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 50o0f107 PagelD 483

EXHIBIT 26

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page51of107 PagelD 484

  
  

David Ruttka (Follow
PF abeallica ned
@AmericanAir your baggage kiosks at
SEA don't recognize our AAdvantage
card “first bag free" benefits, and now
attendant tells us we have to start over
at desk. Web shows the benefit. Please
post a notice about this at kiosk to avoid
wasted time.

Rest A 10 Ae 208

Ca 2 im i a

leeet your reply

 

 

 

David Ruttka Gidruttka > Ape 19 Set
# Very frustrating experience, have never had this problem on Delta or United.

Q a o MI

Amoriean Airlines & aiArnericandir Apr 10 “ef

Replying ia Gelrulike

The benefit is available on domestic travel only, Since you're destination ic autside
| the US, bag charges apply, b WavAs Clic ards
Ga ma oO A

David Ruttka ‘Gicrutika > Apr 10 na
) Ugh. fair enough. Thanks for darifying. [Il make sure to fly vyimore effective
airline+card combos in future

Or O a

| David Ruttke Gtrutika «Ape 10 wt
| Pretty sure we saw "AAdvantage Priority” benefit listed at check-in. | quess that
was just for Growp 5 (72 boarding, nat baggage.

ied Th ae

 

David Ruttka Gidrutika «Ape 10 wt
? Not trying to mate that last tweet sound like another complaint, just trying to
understand itand confirm that 5 is ihe priority group.

(J th ae 4

 

PLAINTIFFSa02151

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 52o0f107 PagelD 485

EXHIBIT 27

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 53o0f107 PagelD 486

4, John Vogan “
uohnvegan?

 

Replying to G@amencanAir

@AmericanAir Flying out of #TUL again today. Still
having the issue. System wants to charge $30 for bag
w/ @traveloneworld Emerald status through
@AlaskaAir. Eve is trying to waive and being much
more courteous than the last agents | encountered.

8:23 AN: May 72, 2021 + Twitter for iPhane

O © if

John Vegan ®Johnvogani : May 72 nee

 

Replying to @lohnvogan? GAmericandir and 2 others

Eve got itto go through only after entering my AAdvantage number, which
shows | also have a premium AA credit card w/ free bag benefit. But still -
oneworld Emerald should be enough. Please fix! Let's make the third time tne
charm.

Q 1 O it

John Vogan @Johnvogent : May 12 nee

 

Replying ta @ohnvogan| @Americanéir and 2 others

Also, | think she messed up the frequent flyer number now, Boarding pass
has 44 number and put mein boarding Group 5,1 want it credited to
@aAlaskacir, This partnership has been full of pain points,

O im @ ity

PLAINTIFF S002 185

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 54of107 PagelD 487

John Vogan
@lohnvagani

 

@AmericanAir ls @AlaskaAir not part of
@traveloneworld alliance now? Check-in agents P.
Branch and Constance at Tulsa airport don't seem to
think so. So much for Emerald status and getting a free
bag. They tried to charge $30, so! embarrassingly
consolidated & thew out liquids.

632 AM: Aor 13, 2027 fram Tulsa, OK + Twitter for Phone

OQ wT O a

 

americanair ) @americanair Apr 19

Alaskadir joined our oneworld alliance effective Mar 31, 2021, Our apologies
for what happened this morning, We'll forward it to our leaders

~
& Re plying to GiJohnvegany
_
ee ut Oa ty
|

John Vegan Glchnvogani: Apr 74

' [think your leaders know, It's your front line workers, particularly at #TUL,
who need to know. 4nd if it's a system issue, you need ta fix ASAP. This
should've been sorted out before the partnership launch.

od th o ity

 

Show replies.

 

Alaska Airlines <2 @Alaskadir: Apr 79 vee

 

Replying to @Johnvegan) @Americandir and Gtravelonewerld
We definitely are! ~Julie

i) tl m4 ity

PLAINTIFFSO02 186

 

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page55of107 PagelD 488

John Vegan

 

@ Johnvoagant

Replying ta G@lohnvaqan) @éamericagAir and 2 others

Eve got it to go through only after entering my
AAdvantage number, which shows | also have a
premium AA credit card w/ free bag benefit. But still -
oneworld Emerald should be enough. Please fix! Let's

make the third time the charm.

PLAINTIFF S002 187
8:33 AM: flay 42, 2021 fram Tulsa, OK « Twitter for iPhone

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 56of107 PagelD 489

EXHIBIT 28

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page57of107 PagelD 490

WallStreet Millionairess

Ga Srnadionsiress

 

Rephing te GhAarmieritaecir

@AmericanAlr another week of travel and here we are
again... more problems. | have just received Executive
Platinum Pro, traveling with a concierge key, but you
still insist an charging me for my third bag. The
attendant stated her computer didn’t match my AA
app. WHHYVYYY?

 

h:34 7 hice oe

American &

Nadine Zemanek

yh A GS
AAG

Boards 6:30P

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 58o0f107 PagelD 491

 

KBR ~ Jen 23. BOSD: Twitter for iPhone

E Quote Tweet

4 wt vr vy
* americanair &h @aAmericantds - Jan 22, TO2G aes
& Rephing to Guy Snillianairess PLAINTIFFS002017

Mou'te allowed 3 begs end we're sorry they charged you for the 3rd one. Meet
us 7 DMs and well provide more info.

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 59o0f107 PagelD 492

EXHIBIT 29

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 60of107 PagelD 493

Stuart Bernsen
MStuartBernsean

 

@AmericanAir Wow It continues to amaze me how
things always seem to “break down". Forty five minutes
to check in fora flight because the “system” wouldn't
allow them print baggage tags without charging.
Executive Platinum gets 3 bags checked 2 wanted a
$100 for the 3rd...

240 PM + Aug 21, 2020+ Twitter for iPhone

1 Like

QO tT] OD ‘t,

Stuart Bernsen @StuartBernsean: Aug 21, 2020 me

 

Reolying to @StuartBernsan
. then unable to print boarding passes for bath passengers. Almast missed
fliqht. We will see if bags make It.

© im O11 ity

% americanair © @Americandir «Aug 21, 2020
& Replying to G@StuartBernsen
i Our apologies for the delay in getting your bag checked in for your flight
today. We toak a loak to be sure no bag charges were callected.

QO 3 tl oO fy

Stuart Bernsen @Stuartbernsen: Sep 7, 2020

Agent said wow you just made It in time to check your bag, That's after
waiting for 25', | fly AA nearly every week, including thru the shut down...|
should give up my expectations of customer service along with my loyalty.

oO: tt 9 Ty

 

% americanair © @Americanair Sep 7, 2020
Q& We greatly appreciate your loyalty and are sorry for the wait this morning.
We'll pass your comments on for internal review.

O LL UO nr

PLAINTIFFS002003

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 61of107 PagelD 494

EXHIBIT 30

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 62o0f107 PagelD 495

ZL6L00SASILNIVI1d
- QO 1 O
JOIEIO) Psosas InoA YM sg 0}
J3A0 UO BWO2 asBayg 'O} Buuajes 34,no04 qYBIy 3y} Je YOO] & Bye} O} Sy]| Pa
WwW oO Buniyday %

   

aaa OL UBS: JIVURIUSLUy® gy JTEUE We ™%

te

5 n O

pip snl |
yuu 0) Buviyday

‘2

 

nas OL UEP: IU eipedey sy

 

Y Q Ld ©

SUGUd! 10] JIL LEOE “OL UBL: Nid 82:9
2 Beq paxpay> auo Au 10) o¢¢ Aed
0} sAey | pip AUM Yaquiaw prob e we | JiVUeDUauy®

414)
_ EIpedey JIWIU

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 63o0f107 PagelD 496

EXHIBIT 31

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 64of107 PagelD 497

Lup Ayday - 33]

LyOZOOSSALLNIVId OU ssan9 “MOU Aq paxu sem 1 TYBNoUy | Os

sjpak Mal & ul pauaddey 1upey ing obe sueeA ¢~ Ajuaysisuoa pauaddey buiyy ewes
2a] SY] PAAIEM PUE JEU] Op Oo} SAeY 1upjnoys [ | Pepsisul ays Inq (puna

P JO) Jaze] wlejdiwes py BuunBu) papuewudes Bureq woy Jay daay 01 Aed of pazayo
| Beq ay} sop au Bulbseyp lou Jo ,juaWabeUeW Woy seoUanbasuod By] JO) LEM,
B,ays ples pur yjasuay apouaAo ays ‘peypeoudde sey aul} Yop ayy pue sul ole
pjOU UC pavlem aus ‘pus aU] ‘IO aed Uaye} P1186 0} Sap djay ayy pales sluabe ayy
‘sUOISEID0 7 “Wabe ue Ag Beq pug Aw joy Aed 0] payse uaag any ‘YjuoW ysed ayy xe
HeqiiD 49

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 65of107 PagelD 498

EXHIBIT 32

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 66of107 PagelD 499

& S}UBLULUOD [py

 

LZLepgSdaluW 1d)

 

 

SIUSWILUOT G1 6

 

"SHe] 3a. OM) AW payuud uey] OM

quabe Beg ay] 01 aw 1Uas PU Jayye tno SIU} sunBy },Up[noo pue Jano aWeD lUabe Uy fTEEEEUAA
‘aBieys Beq OOZS SU] JOL Pues paws e JO] sySe ySOD| BY) “DQ pled ul pue qyq we] ‘she beq
DayIsUD GM 1ULI oO] pays “YSOR) ay} Je Ul paxDeyg THd-xHd Buldy Aepoy uonenws GunsasapUy]

@ 4
sialj Avy abisnuo> ® WNUNe| 3ANNIaxy SSUILry URSLSBWy ¢ ABPD 025

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page67of107 PagelD 500

EXHIBIT 33

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 68o0f107 PagelD 501

 

Catherine Sawaya » American Airlines Executive Platinum & Concierge Key Fliers
th: @

wae

| don't usually check a lot of luggage, but because of tools and ppe | need for work, | will need to
check multiple items for the next several weeks. | noticed last time | checked in that it showed $0
for the first bag but $200 for bags 2 and 3. (I'm EP). Is there a difference in the baggage policy
depending on aircraft or something?

11 Comments

 

wv Like (2 Comment

 

 

Re

Amy Boyd
weird. site still shows 3 free bags. i don't think it depends on a/c but maybe
someone with aa can reconfirm.

the perks of being an elite status. m

Enjoy ¢ warld of benstils designed Loriace yt

     

ao dary aroségested upgiten”
48) beet epgrade cemmtcty
«Feat able mdeage bonus
lan Calla Batra ara Preverned Seals*

 

  

is stares nt {SAV rs vaatlyrg Lites [FS
Like Reply - 1h. Edited O1

Catherine Sawaya

Amy Boyd | read everything | could but didn't find anything other than 3 free
bags. And because | was able to pull off this trip with 1 bag, | didn't wait in line
to talk to someone.

Like Reply: ih © 1

ft a @ &

 

Ce “9 |

  

 

 

Drew Ressler
Sometimes it doesn't take in account your status and just shows the default “this is
what bags cost” but when you go to actually add the bags, it's $0

Like - Reply. th oO 4

Norbert Krupa
Was your AAdvantage # tied to your itinerary? Was this online or at the counter? If
online then probably just a bug.

Like - Reply. th ©

& Catherine Sawaya .
Norbert Krupa it was at the Kiosk, and my Advantage number was definitely
connected because that's how | pulled up the reservation.

Like: Reply: th

Norbert Krupa

Catherine | would have just gotten an agent to tag and process the bags.
You're definitely entitled to 3

Like - Reply 57m

Hamad B Alghazawi

Catherine Sawaya We were having that issue with the ssm since they rolled out the
scan and print for the bag tags... EP are always 3 free regardless of destination or
type of flight. I'll send a message to our dev and techs. if the ssm does not allow you
3 free, go to the agent.

mare
Lttiem Peete Com 3

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 69of107 PagelD 502

EXHIBIT 34

 
4 Filed 06/11/21 Page 70 0f107 PagelD 503

Case 4:21-cv-00184-O Document 37

 

ye0z00S4alinivid JUSUILUOT C) OAT] cH

 

SJUBUILUOD 97

 

iigagebeq Pus @ JO} OOZ$ Aed 0} ew payuem Aau| “ulqe> ssej> ¢ ul AjuO sBeq ¢€ 18D 3

yeu} ples ueby gsBeg ¢ »Day> 0} NOA Hulmoye you yuebe ay} Ul 4I8y9 Je B2UaLedxe aAey aUcAUY
@- U9

e sJal]4 WNUI}L}d SAINIX SOUI[LIY UBDEWY 4 Jal[IA] @UBYS

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 71of107 PagelD 504

EXHIBIT 35

 
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 72 o0f107 PagelD 505

A 6102 ‘62 Jdy - Qgsiemog!®@ suamog War

a BLO¢ ‘67 Joy > Inyuesuauy a)

0z61d0S44LLNIV1d ( mn
poysen bod Se Luss

 

L CO th / Oo
JOLEIO] PloIad INOA Jo JY yaInb

psn puas aseajd ‘Buljaaen uaym Geq payday aalj Su0 18D |JIM Jaques pjop
jQesemoolS o1 Bunijdey

JIBUBI awe

 

 

Y Q ra
DIOJPUy 104 JSTIML - 6L0Z ‘62 Jdy «WY 90%

[Lele

3£jZUOISe2D0 UO Beq pax2eyp dad e
no& saab Ajuo snyejs ploy Bulag ssanb | jyuedeuy®

(esianogha
s1amMog af

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 73 0f107 PagelD 506

EXHIBIT 36

 
Case 4:21-cv-00184-Q Document 37-4 Filed 06/11/21 Page 74o0f107 PagelD 507

watch_me_nay_nay
@WatchNay

 

Replying to @Americandir

@AmericanAir another week of travel and here we are
again... more problems. | have just received Executive
Platinum Pro, traveling with a concierge key, but you
still insist on charging me for my third bag. The
attendant stated her computer didn't match my AA
app. WHHYYYYY?

5:34 7 aie

Nett ae

Nadine Zemanek

AAdvantage * Executive Platinum
Available award miles: 167742

AA8

Boards 6:30PM

THURSDAY, JANUARY 23, 2020 - LNQIGE

erela ferminat

7:15 PM 4

alee

LAS

SBN ANN LOL Uta ee OP Ae en ULL ra

DPW -> BCN
FRIDAY, FEBRUARY 21, 2020 - EMPKUY

DEW 3 SEO

SATURDAY, MARCH 7 2020 - ¢

oe

araremaaly eee oe

 

8:00 PM - Jan 23, 2020 « Twitter for iPhone

1 Retweet
? a Q fy
an americanair €} @AmericanAir + Jan 23 v

& Replying to @WatchNay
You're allowed 3 bags and we're sorry-they charged you for the 3rd one.
Meet us in DMs and we'll provide more info. PLAINTIFFS002016

_ ee em ah

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 75of107 PagelD 508

EXHIBIT 37

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 76o0f107 PagelD 509

David Del Sal °
@delsol_david

 
  

@AmericanAir can you please fix your computer
systems for checking bags at DFW airport. | am
Executive Platinum and 10 different times now your
system has only allowed for 2 checked bags for free.
After the 5 minutes of reminding the desk agent what
the rules are and then acting

bl] AM) Feb 29, 2020. Twitter for iPhone

O im , (t,

. David Del Sol @delsol_david « Feb 29 “
y Replying to @delsol_david
like they don't know them, they will finally be required to get manager
override (which they are terrified to do). This whole process delays me ~15
minutes every time. It has happened mostly in terminal D but also in
Terminal C this morning. Thanks

- ime , it

 

  

% americanair 2 @AmericanAir: Feb 29
® Replying to @delsol_cavid
Consistency is key and your baggage allowance is 3 bags. Please meet us in
DMs with additional details.

OQ a Oo a

PLAINTIFFS001896

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 77 of107 PagelD 510

EXHIBIT 38

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 78of107 PagelD 511

During a time that @AmericanAir should provide
excellent service they failed my family. My daughter
visited us and we upgraded her to first class on the 2nd
leg, no option to on the 1st. 2 bags were free but they
charged us $70. False advertising, next time Delta. Very
upsetting

137 Aut: Nov 22, 2020 + Twitter for Android
© tl oO a,

% americanair’ ¢ @Americanair : Nov 22, 2020

  

We'd like ta have a closer look at your daughter's reservation and the
additional charge. Please DM the record locator.

& = Replying to @Tinazesgegag
2 a OQ it
eS Tina @7Tinaz4s94969 Moy 30, 2020 nee
, '  @aAmericandir - thank you for resolving the issue with my daughters bag
i fees. You went above and beyond ta make it right for our family. Very
pleased with @Americanatr,
/

oy tl O it,

Shaw replies

Replying to @Tinaz4394969 ancl @Americanair

did they actually help u with this issue? because i had an issue and they told
me to DM and they just wasted my time telling me they're not ganna refund
me, #4mericanaAirlines @AmericanAir

@ Melody Kingston @MelodyKingston Nov 22, 2020
oO 1 t Oo it,
|

2 Tina @Tina24394809 : Nay 23, 2020
- * it appears they are going to help me. Not final ¥@b, ainticrs002012

OO tl @ it

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 79o0f107 PagelD 512

EXHIBIT 39

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 80o0f107 PagelD 513

 

 

‘- EQ m2 a)

L86L00S4SIINIVId oa —— | _
‘SELap PUP 3spo2 Buroog Jnod yg nos Buiaey Ag yoo] Jasap e

SYE} SN Ja] ‘NOA JO] PauUe|C pey am di} Jualjeoxe ayy ayl] Punos L.useop JeyL
Aysnyod of Bunyday

 
  

sas fF UEP > JIVURIUaWy a gS BUES Swe ™

SUOUd! JO, IBTIML: LEE “FE UEP: Wd OSE

peo}sul panun Ald she 10} papier > SEM | OS FF sIqelene

 

ss 3InOM | | Buo} OS ll 6 au) Kejap oO} Wau} 10} AjUO
UPILISWUY @) UO apes6dn SSPID IsJI eC JO] pied | pe|y

 

ATysoYyoOS
ISM POM, EBA

 
 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 81of107 PagelD 514

EXHIBIT 40

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 82 o0f107 PagelD 515

 

 

“ 9 Jdhy » I yUEI Way

 

OFSLOOSSSLLNIVId tl O

‘JeYD
§,J8] “JOJ220] Plodal INA YM S| Ul SN Jaayy Yoo & aye} o} Addey aq pany
JBSS0}MuaIgm of Bujdey

 

IEUESLSLUE “

 

Lt

 
 

dehy gay, Jan Legg “o ady- iy orc

ipunjas
Aw eB | ue> jose UDIIP-jsey Aww SI asa OS “SAaUl}
aidnjnuw yy peypejuos aaey | 290) beg payreud geg e
pabiey> pue ssSy1D LSHI4 0} apeubdn ue Jo) pred | Aum
UIB|dxXa SSUILNY UBDWAaWYy ye BUOAUR UPD JIPUEDIAWe®

 

 

Jassojoquaiga
ses Jass0/5) PIEMpy JusIg

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 83o0f107 PagelD 516

EXHIBIT 41

 
= ShellaEnglish $+ Follow
m@ShellaEnglish67

@AmericanAir says | get 3 bags with 1st class
upgrade. Here is the screen capture. But | was
charged $150. Shame on you!

American Airlines‘

Plan Travel.

First/Business Class upgrade

oo
inchates a
8 Op io S chucked bags SL AGaDN sea ein ext
(U8 bUarty check, necotty ang —

npers to be uppraded:
ER PETER HANNAFORD
ppt

RETWEET

1

9:50 Abt - 21 Dec 2016

ay eae A
fi _ Reply to @SheilaEnglish67 @AmericanAir

Trends

#Reaffime #htakeASongWhiny #ValentinesDay daraal Murray = #LARain
#TheRapGame #Golack Kyriaining§ Huskies Lien King

©2047 Twitter Abavl Help Cenler Terms Privacypelicy Cookies Ads info

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 85o0f107 PagelD 518

 

i

(gee

9Z6LOOSAAILNIV Id
g10z ny gz - WW 0S-01

‘UIgZ OU} peyepdn sem } pue WIZZ Aine May
| sbeq eal] ¢ pamoyje SEM | peje}s poeyolyo
| XOq 9} ‘Jey91] Alu peseyoind | USaUM ‘
JNfUBSLAUIY@®) 0} BulAidey

  

LLepurjocksjoau® f @

MO]IOd => UdSIaYer VjODIN
 

Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 86o0f107 PagelD 519

 
 
 

€LLCOOSASILNIV1d

InguesLisuly® [!ej# jigdi AIsnoueS XV] 0} H eyew j,UuOp sbheq oul"
sheg Jo] NIWOy n ebieyo Aau) pode WZ

seq ¢ UUM 30490 Ang’ |

9L0z Ae] g - BqopioQUe\W\O) eqopioD eueLeW

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 87of107 PagelD 520

Rob Goeller @robg11 +4 Nov 2016

  
 
 

@AmericanAir Upgraded to 1st class online because it said | would get 3 free
checked bags. Check in & charged $150 for the 3rd bag. Unfair!

(> 2 i) @

 

 

Rob Goeller aa .
1 Cau ‘
@robq1 1 Ma Ll

Replying to GQrobol 1) @americanAir

saw that. When offered the upgrade on my
flight it offered me 3 bags but no dice. $150
gone. Deceptive marketing!

14:51 4M - 4 Nov 2016

4 im @ ei

 

Tweet your reply

. American Airlines @ @AmericanAir: 4 Nov 2016

® Replying to @rabqii

If you feel you were charged in error, please request a refund review here: bit.ly

(REFUNDS

C m2 @

 

PLAINTIFFS001991

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 88o0f107 PagelD 521

CES IES ae
oe) Ses ER
Slee die Be
ee eS DE
oe eae 2 ee
Fee e Sf oe a ee 2

So o Se
ON e aS

Le

7

Ve
De
es
 .

t only could check

ie
Ae,
ee i

Ge

ags bu

Ory

.

 

&
se
Ld

  

oe
De

 

xe
x

&
oS
Re

nt

eit should be 3 free che
er,

i

-

Be.

27
Doe

To
ee

 

e seat wh

ade tI
2bags finally at the check-in. co

ee Sy a
De ee Bes

eS ee Le
os :
_ _. i
EE

 

Upea

 

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 89o0f107 PagelD 522

EXHIBIT 42,

 
pase 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 90 of 107 PagelD 523
sey Schearer . nee

m@CaseySchearerdo

 

Replying to @Americanir

You haven't answered my question though. Was | right?
Executive Platinum is allowed up to 70lbs correct? She
was telling me that | had to take things out of my bags
because | wasn't first class. | explained to her that EP
members are allowed up to 70lbs

746 PAI) Mow 25, 2098 «Twitter for Android -
TRetweet 1 Like

Y " O a

 

@Americanair: May 25, 2078
& Replying ta @CaseySchearerdh
Yes, as an Executive platinum member the overweight bag charge is waived.

 

— Ot a O11 mn

: Casey Schearer @CaseyScheareréa: Noy 26, 2018 nee
Then | highly recommend you tell your staff at @flypensacala that.
O mW it,

Fiona Marissa @Fionaliarissa: Nov 25, 2078 oe
y Replying to @CaseySchearerae and @Americanair
Drum roll please .... and the answer is?? Chirp chirp

Qo i oO it,

 

} @aAmericandir > Moy 25, 2018

 

+ americanair
& We've got all your information and apologize for any rudeness, We'll make
sure your comments are shared with our team.

qo eh 4 i) 1 PLAINTIFFS0018§4

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page91of107 PagelD 524

EXHIBIT 43

 

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 92 of 107 PagelD 525
Eduard Yanyuk

April 21, 2017 -®

 

Heads up to those that fly with bags over 50 pounds to and from SMF

Those clowns tried to make me pay for over weight baggage, even
though exec plat members can have bags up to 70 pounds.

They were arguing with me that | needed first class ticket for this perk.
in the end they called headquarters and confirmed | was correct and
they were wrong. | got Upgraded to first class for this

4°{@ 10 7 Comments

 

a Like CO Comment

 

Curtis Anderson @
Ugh, I've run into this a number of times; | regularly travel
with anywhere between 3-12 70lb pieces (depending on
the number of people with me). PHL is notoriously bad
about that, And when I run. into it; it's widespread issue at
that station. Not just an agent or two. ©

i

 

Like» Reply » 3y

 

Eduard Yanyuk

Same thing just happened in BDL flying out on a later
time when the priority lane was closed, went to regular
lane, AA really needs to coach their employees!

 

Like - Reply « 3y

Curtis Anderson @

Not-surprising, I guess. Even if they're trained in
something, if they aren't dealing with elites very
oftén, it would be easy to want to charge out of
habit.

Like: Reply : 3y

@2

Al Sobriquet

| had this issue.in Boston, but just once. I've learned to
screen shot the policies about bags and drinks in main
cabin so | don't have.to deal with so much of the back
and forth. Annoying.

 

Like - Reply» 3y

Ben Komenkul a

Curious, does this 70 Ibs limit apply when Exec Plat/ one
worid Emerald flies BA as well?

 

Like» Reply : 3y

gain

9 Curtis Anderson @
Yeah, BA gives Emeralds 70Ibs per bag, plus the
oneworld perk of an extra free bag.
Like: Reply» 3y
& Ben Komenkul
Thanks, That's why | thought BA gave me a hard
time in Lisbon requiring Us to move 6ibs over to
another bag last month

Like : Reply « 3y

€) write a reply... © Y

Gi

 

0 Write a comment... PLAINTIFF ado) @

 

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 93o0f107 PagelD 526

EXHIBIT 44

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 94of107 PagelD 527

Nicholas Lessin 200 Clarendon Street

Direct Dial: +1.617.880.4569 Boston, Massachusetts 02116

nicholas.lessin@lw.com Tel: +1.617.948.6000 Fax; +1.617.948.6001
www.lw.com

FIRM / AFFILIATE OFFICES

LATH AMseWATKI N S up Beijing Moscow

Boston Munich
Brussels New York
Century City Orange County
Chicago Paris
May 28, 2021 Dubai = sRRiyadh
Dusseldorf San Diego
Frankfurt San Francisco
Hamburg Seoul
Hong Kong Shanghai
Houston Silicon Valley
Oren Giskan London Singapore
Giskan Solotaroff & Anderson Los Angeles Tokyo
90 Broad St 10th Floor vie Washington, 0.0.

New York, New York 10004

Re: Cleary et al. v. American Airlines, Inc., No. 4:21-cv-001840-O: 30(b)(6)
Deposition Topics

Dear Oren,

Thank you for discussing the 30(b)(6) topics during our May 25, 2021 meet and confer
(“M&C”) and for your letter (“Letter”) regarding the 30(b)(6) topics, dated May 20, 2021. As we
detailed during the M&C, below are American’s current positions regarding each topic. As before,
we have memorialized below the subjects about which American is prepared to offer testimony
and provided comments regarding the expected scope of testimony with respect to these topics.
American reserves all rights it may have to object to Plaintiffs’ 30(b)(6) deposition request,
including but not limited to the scope and form of all topics identified by Plaintiffs in its April 12,
2021 Notice of Deposition of Defendant Pursuant to Fed. R. Civ. P. 30(b)(6).

Topic 1: The means by which AA identified the settlement class members in the action captioned
Bazerman v. American Airlines, 17-CV-11297-WGY (D. Mass.) including but not limited to the
computer systems utilized by AA to identify settlement class members, the data used to identify
the settlement class members and the amount due to each settlement class member, and the AA
employees charged with identifying the settlement class members.

American’s Position: In response to this topic, American is prepared to offer testimony only
regarding information related to the groups of customers that the Bazerman class included, the
characteristics of the customers American used to populate the class notice list, and the systems
that store such information. American will not offer testimony regarding the specific search query
used in Bazerman or offer testimony regarding why the “Bazerman identification procedure was
underinclusive” in order “to determine the contours of that underinclusiveness,” as proposed in
your Letter.

As we discussed in our most recent meet and confer call, American already put forth its best efforts
to ascertain the individuals who received the “glitch” email and send them notice as part of the
Bazerman settlement. The Bazerman settlement was the result of lengthy and well-informed
negotiations that were incorporated into the terms of the Bazerman settlement agreement,

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 95of107 PagelD 528

May 28, 2021
Page 2

LATHAMeWATKINS

including the process by which American would identify class members. The Court approved that
process as part of the Fairness Hearing and Final Order Approving Class Action Settlement. Order
{§ 2,6, Bazerman v. American Airlines, Inc., No. 1: 17-cv-11297-WGY (D. Mass April 8, 2019),
ECF No. 104 (“[D]ue, adequate, and the best practicable notice has been disseminated and all
Settlement Class Members...”; “The Court finds that the dissemination of the Class
Notice...constituted the best practicable notice to members of the Settlement Class under the
circumstances of the Action”). As a result, American will not offer testimony regarding any
potential under-inclusiveness of the class notice list in the Bazerman settlement.

Topic 2: The identification of putative class members and checked bag fees paid by putative class
members. This topic includes the types of information related to putative class members that AA
possesses or has access to, such as names, addresses, contact information, frequent flyer status,
history of travelling on AA’s flights, checked bag fees paid, and any other information necessary
to determine the contract(s) and other writings that apply to the class members’ travel. This topic
also includes the locations of such information and the methods available for searching within such
information.

American’s Position: In my letter dated May 18, 2021, with respect to Topic 2, American offered
testimony “as it relates to the potential groups of customers alleged in Plaintiffs’ Complaint who
may have been incorrectly charged baggage fees, including the systems relevant to the checked
bag fee process and the type of passenger information those systems maintain” but did “not intend
to offer testimony prior to any potential class certification rulings regarding the specific
‘identification of putative class members and checked bag fees paid by putative class members.”

In response, your Letter stated “Plaintiffs require testimony on the number of people in the
proposed class to establish numerosity. Plaintiffs do not seek the identities of the putative class
members at this time. If AA is willing to stipulate to numerosity, Plaintiffs would be amenable to
limiting this topic in the matter proposed by AA.”

Accordingly, in exchange for limiting Topic 2 as American detailed in its May 18 Letter and as
outlined above, American will not oppose class certification on the grounds of numerosity for the
class of individuals each class representative purports to represent. American reserves its rights to
oppose all other requirements of Federal Rule of Civil Procedure 23, including ascertainability.

Topic 3: Why each Plaintiff was charged a baggage fee for the flights identified in the Complaint.
No Dispute

Topic 4: AA’s written offers to and contracts with passengers regarding checked bag fees. This
topic includes the effective dates and each version of AA’s Conditions of Carriage, Checked Bag
Policy, International General Rules, Website (for example “Your Trip Summary” and “On-Click
Cabin Description” screens), check-in kiosks, E-Tickets, E-Ticket Confirmation Emails, and
documents referenced in any of the foregoing, to the extent relating to checked bag fees.

American’s Position: American intends to respond to Plaintiffs’ interrogatories, served on May
21, 2021, as soon as it can to narrow this topic, as proposed in Amy Robinson’s email dated May

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 96of107 PagelID 529

May 28, 2021
Page 3

LATHAMeWATKINSt

21, 2021. After American responds, the Parties should meet and confer to discuss whether any
testimony is needed on this Topic in light of the information provided in the interrogatory
responses.

Topic 5: E-tickets and E-ticket confirmation emails issued to AA’s passengers that reference AA’s
Bag Allowance rules. This topic includes AA’s policies, AA’s practices, data structures, and
systems utilized by AA that relate to the creation, storage, and transmission of E-Tickets and E-
Ticket Confirmation Emails that reference AA’s Bag Allowance rules. This topic also includes
any changes, updates, and audits relating to checked bag fees and E-Ticket and/or E-Ticket
Confirmation Emails. This topic also includes any third party that send and/or stores copies of E-
ticket confirmation emails on AA’s behalf.

American’s Position: American intends to only offer testimony regarding the following: (i)
process by which American issues e-ticket information to customers, including the American
information technology systems and data that support the generation of e-tickets for customers;

_ (ii) how e-ticket confirmation emails are generated, the systems involved in such generation, and
how bag allowance information is sent to ticketed passengers; and (iii) the “glitch” e-ticket
confirmation email, as you describe it, that William and Katherine Cleary purportedly received.
With respect to information you seek related to the potential under-inclusiveness of the Bazerman
notice list with respect to individuals who may have received the “glitch” email but did not receive
notice in the Bazerman settlement in response to this Topic, as specified in your Letter, American
refers to its position above regarding Topic 1.

Topic 6: Software, systems, applications, and databases (collectively, “Systems”) utilized by AA
to determine whether a passenger is charged a fee for checked bags. This topic includes the
Systems’ implementation, control, maintenance, operations, and interactions or coordination with
other Systems. This topic also includes AA’s policies and practices related to charging fees for
checked bags, including training or other guidance materials for check-in agents and specifications
for check-in kiosks. This topic also includes changes, adjustments, audits, and/or updates to any
such software, systems, and/or databases.

American’s Position: American intends to offer testimony regarding the primary Systems that
determine whether a passenger is charged a fee for checked bags, including the implementation,
control, maintenance, operations, and interactions or coordination with other Systems. American
intends to offer testimony regarding the system changes, to the extent they occurred, that materially
impacted the baggage fee process but testimony regarding any and all such changes, adjustments,
audits, and/or updates to the Systems, unless they materially impacted baggage fees, would be
overbroad and American is not prepared to offer testimony regarding those items, to the extent
they occurred. American is also prepared to offer testimony regarding AA’s policies and practices
related to charging fees for checked bags, including training or other guidance materials for check-
in agents and specifications for check-in kiosks.

Topic 7: Frequent flyer status of passengers on AA’s flights. This topic includes AA’s policies
and practices relating to gathering, tracking, and storing of frequent flyer statuses with AA. This
topic also includes AA’s policies and practices relating to receiving, storing, recording, and/or
accessing passengers’ frequent flyer statuses with other airlines.

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page97of107 PagelD 530

May 28, 2021
Page 4

LATHAMéeWATKINSt

No Dispute

Topic 8: Partner credit cards. This topic includes AA’s various credit cards that offer a free first
bag on some or all flights, the advertising AA uses to promote those cards (including aboard flights,
on internet and in other media), any changes to such advertising over time, any footnotes or similar
provisions associated with those cards, and the tracking of which cardholder responded to which
advertising (according to AA’s ordinary business records).

American’s Position: American anticipates producing certain responsive information related to
credit card marketing materials as soon as possible. The parties should meet and confer after
American produces such information to further discuss this topic.

Topic 9: Passenger complaints regarding checked bag fees based on contract commitments,
promises, or other statements about bag fee charges or waivers. This topic includes AA’s policies
and practices related to such passenger complaints. This topic also includes the categories or types
of such passenger complaints and the frequency of those categories or types of such passenger
complaints. This topic also includes requests for refunds of checked bag fees based on contract
commitments, promises, or other statements about bag fee charges or waivers.

American’s Position: As proposed in your Letter, American anticipates producing relevant
passenger complaints no later than May 28, 2021 in order to substantially narrow this topic. After
that production, the parties should meet and confer. American intends to offer testimony regarding
how complaints regarding baggage fees are maintained and responded to.

We look forward to discussing the contents of this letter at your convenience.
Thanks,

Nicholas S. Lessin

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 98of107 PagelD 531

EXHIBIT 45

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 99of107 PagelD 532

GISKAN SOLOTAROFF & ANDERSON LLP

Firm Biography

Giskan Solotaroff & Anderson LLP is a firm with significant experience in complex
litigation involving consumer fraud, antitrust, employment discrimination and wage and hour

litigation in state and federal courts, on behalf of plaintiffs and often involving class actions.

OREN GISKAN is admitted to practice in the states of New York (1993) and llinois
(1990). He received his law degree from the University of Pennsylvania in 1990 and his

Bachelor of Arts from the University of Chicago in 1986.

Mr. Giskan has served as lead class counsel in /n re: LG Front Load Washing
Machine Class Action Litig., 2:08-cv-O0051 (MCA) (LDW) (D.N.J.) (nationwide settlement
for washing machine defect claims); Bond v. Cricket Communications, LLC, Civil Action
No. 1:15-cv-923-GLR (D. Md.) (certified Jul. 9, 2018) (settlement for more than one
million consumers alleging that cellular phones were defective); /n re Check Loan
Litigation, N.D. Cal. 09-md-02032 ($100 million settlement of claims related to increase
of minimum monthly credit card payments); Cohen v. JP Morgan Chase & Co. and JP
Morgan Chase Bank, E.D.N.Y. 04-cv-4098 (settlement of deceptive claims related to
charging of mortgage fee resulting in a recovery of 100% of damages for class members);
Sebrow v. Allstate Insurance Company, E.D. N.Y., CV-07-3929 (settlement of deceptive
practice claims regarding non-renewal of homeowners insurance policies), Education
Station v. Yellow Book USA, Superior Court of New Jersey ($70 million settlement of false

advertising claims); Krobath v. South Nassau Communities Hospital, Index No. 602113/2015,

Supreme Court of the State of New York (Nassau County).

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 100 o0f107 PagelD 533

From 1990-92, Mr. Giskan was an associate with Jenner & Block in Chicago, Illinois

where he focused on securities and general commercial litigation.

JASON L. SOLOTAROFF is admitted to practice in the State of New York. He is a
1990 graduate of Columbia Law School where he was an Editor of the Columbia Law Review
and a Harlan Fiske Stone Scholar. He graduated from the Johns Hopkins University with

General Honors.

Mr. Solotaroff clerked for the Hon. Eugene H. Nickerson, United States District Court
for the Eastern District of New York. Following the clerkship, Mr. Solotaroff was a Staff
Attorney at the Legal Aid Society, Criminal Defense Division from 1991 to 1993. In’1993,
he joined the Society’s Federal Defender Division. As a federal defender, Mr. Solotaroff
represented clients in a wide variety of matters including complex white-collar cases. Of
the nine clients he represented in criminal trials, six were acquitted and one received a

partial acquittal.

Mr. Solotaroff entered private practice in 1997. Since 1997, he has devoted a
substantial part of his practice to the representation of plaintiffs in class action matters.
Among the cases in which he has had substantial responsibility are consumer class actions
against Juno Online Inc., Lincoln Security Life Insurance of New York, Verizon
Communications, American Express and antitrust class actions against Abbott Laboratories,
Bristol-Myers Squibb and Astrazeneca Inc. He also represents individuals in employment

discrimination and criminal defense matters.

CATHERINE E. ANDERSON is admitted to practice in the States of New York and
New Jersey. She received her law degree from New York University School of Law in
1995, where she was editor of the Journal of International Law and Politics. She graduated
magna cum laude from Colgate University in 1992, where she was elected Phi Beta Kappa.

Ms. Anderson has specialized in consumer class actions and employment law.

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 101o0f107 PagelD 534

Ms. Anderson has served as class counsel in the following notable class and collective
actions which have resulted in significant settlements: Merino v. Wells Fargo & Co., 2:16-
cv-07840 (ES)(MAH)(D.N.J. 2020) (co-lead counsel in $35 million wage and hour
settlement on behalf of personal bankers); Cohen v. JP Morgan Chase & Co. and JP Morgan
Chase Bank, 04-cv-4098 (ILG)(E.D.N.Y.)(lead counsel in $20 million nationwide settlement
on behalf of homeowners); Santos v. Carrington, et al, 2:16-cv-03679 (WHW)(D.N.J.)
(co-lead counsel in $8 million nationwide settlement on behalf of residential mortgage loan
borrowers for force placed insurance claims); Kent v. Hewlett-Packard Co., C-09-05341
(JF)(N.D. CA)(co-lead counsel in nationwide settlement valued at over $2 million on behalf
of consumers for defective product claims); Patel, et al. v. Baluchis, et al 08-cv-9985
(RJS)(S.D.N.Y.) (lead counsel in $880,000 wage and hour settlement on behalf of
restaurant workers); Sebrow, et al. v. Allstate Insurance Co., et ak O07 CV 3929 (FB)(RLM)
(E.D.N.Y.) (co-lead counsel in settlement providing 100% relief to over 54,000 homeowners
for claims for non-renewal of insurance); Russo v. WholeArts Foundation, Inc., et al, Index
No. 603037/03 (KM) (New York Supreme Court) (lead counsel in nationwide settlement
providing 100% payment of outstanding bills on behalf of members of defunct health plan).
Ms. Anderson recently was appointed class counsel in Gray v. C/T Bank, N.A., 1:18-cv-
01520 (RMB) (AMD) (D.N.J.), in which a settlement fund valued at over $8.5 million has

been established for the class of reverse mortgage holders, subject to final approval.

Prior to joining Giskan Solotaroff & Anderson LLP, Ms. Anderson was associated with
the firm of Wolf Popper LLP, and had substantial responsibilities in the following class cases
where her prior firm was lead or co-lead counsel and which resulted in a substantial recovery
for the class: Garcia v. General Motors Corp., Docket No. L-4394-95, Superior Court of
New Jersey, Bergen County ($19.5 million settlement for defective brake claims); Whipple
v. Happy Kids, Inc., Index No. 99-603371, IAS Part 10, Supreme Court of the State of New
York, New York County (obtaining a settlement providing, among other things, an increase
of $0.50 per share on behalf of the Happy Kids public shareholders in a revised buyout
transaction); /n re Segue Software, Inc., Sec. Litig, C.A. 99-10891-RGS, United States
District Court, District of Massachusetts (obtaining a cash settlement of $1.25 million on
behalf of a class of all persons who purchased the common stock of Segue Software, Inc.

during the period July 14, 1998 through April 9, 1999); Jonas v. Aspec Technology, Inc.,

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 102 of 107 PagelD 535

Lead Case No. CV775037, Superior Court of the State of California ($13 million cash
settlement plus a stock component of 1.75 million shares); /n re Ugly Duckling Corp.
Shareholders Derivative and Class Action, Consolidated C.A. No. 18843, Delaware Court of
Chancery, New Castle County (obtaining an increase from $2.51 per share to $3.53 per
share cash in going private transaction on behalf of a class comprised of the Company’s

minority shareholders, resulting in an aggregate cash benefit of more than $4.7 million).

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 103 of 107 PagelD 536

Mark Alexander
12377 Merit Drive, Suite 880
Dallas, Texas 75251
Phone: 972.544.6968 Fax: 972.421.1500
E-Mail: mark@markalexanderlaw.com

SUMMARY OF EXPERIENCE

For over thirty-four years, I have worked as a corporate litigator trying cases before
judges and juries in both state and federal courts across the United States. In an effort to save my
clients money, I also have resolved numerous cases through settlement or utilizing alternative
dispute resolution methods, such as mediation.

Counseling clients on business transactions and risk management issues is a large part of
my practice. I have managed law firms with substantial annual budgets while setting and
reaching production and quality goals. Additionally, I have authored academic articles, spoken at
a number of conferences and served as an Adjunct Professor of Law.

EDUCATION

Thomas M. Cooley Law School, Lansing Campus, 300 S. Capitol Avenue, Lansing, MI 48933

(517) 371-5140, http://www.cooley.edu/
Juris Doctor, 1985 (Academic Dean’s List)

Wayne State University, 42 W. Warren Avenue, Detroit, MI 48202
(313) 577-2424, https://wayne.edu
Bachelor of Science, 1979

ACADEMIA

Adjunct Professor, Business Law, Henry Ford Community College, Dearborn, MI September 1990
through June 1992.

Mentor to law students, University of North Texas/Dallas College of Law.

Speaker at educational meetings. (See below).
EMPLOYMENT

Mark A. Alexander, P.C., Addison, Texas

Managing Attorney

2004 - Present

Law practice focused on complex corporate litigation, with large part being securities/oil and gas
fraud.

Simpson, Woolley & McConachie, LLP, Dallas, Texas
Co-Managing Partner
1998 - 2004

 

MARK ALEXANDER CURRICULUM VITAE |

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 104 of 107 PagelD 537

Law practice focused on commercial litigation. Responsible for the firm’s finances, personnel,
policies and procedures.

Chaffee-Alexander, P.C., Grosse Pointe, Michigan
Managing Partner
1994 - 1998
Law practice focused on commercial litigation and transactional matters.
Valente, Alexander & Wilson, P.A., Grosse Pointe, Michigan
Principal Attorney
1988 - 1993
Law practice concentrated on corporate transactions and general civil litigation.
Green, Downey, Patterson & Schultz, P.C., Houston, Texas
Associate Attorney
1985 - 1988
Law practice concentrated in commercial litigation.
ARTICLES
“Everything is Bigger in Texas”... Including Oil & Gas Thieves!

Oil & Gas Scams are Alive and “Well”

Don’t Buy What You Don’t Know.

Me Worry? Nah... I Have a Corporation.
Independent Contractor v. Employee.

An Introduction to the Offering of Securities.

What can one ask a Prospective Employee?

So you own 51% - You Still Can’t do Whatever You Want.
Trade Secrets — Texas’ New Law.

Minority Shareholder’s Rights —- Texas’ New Law.
Dissolution and Termination of Partnerships.
Fiduciary Duties.

Invested with a “Madoff’... Now What?

Is There an Easier Way to Get Paid?

 

MARK ALEXANDER CURRICULUM VITAE 2

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 105 o0f107 PagelD 538

Social Media — Don’t Tweet Yourself into a Lawsuit.
Exposing and Winning Investment Fraud Case Without a Trial.
Another Securities Fraud Pays the Price.

EDUCATIONAL SPEAKING ENGAGEMENTS
"Current Trends in Securities Fraud"
“Business Organizations”
“Hiring & Firing Employees”
“Employment Law Update”

SIGNIFICANT CASES

e Kenneth W. Hemphill, et al v. John A. Apple, et al, in the District Court, 192" Judicial
District, Dallas County, Texas, Cause No. 06-08046. Successfully represented a Defendant
and president of a large oil and gas corporation in a $32,000,000.00 oil & gas securities
fraud jury trial. All four other Defense attorneys requested, and I accepted, that I be the
lead Defense attorney at trial.

e Douglas A. Smith, et al y. Clifford D. Stahl, in the United States Bankruptcy Court,
Northern Division of Texas, Dallas Division, Adv. Pro. No. 11-03055bjh. Successfully
defended the president of a large oil and gas company. Sixteen Plaintiffs prosecuted a four-
count complaint alleging that my client squandered at least $18,642,000.00 of the
plaintiffs’ investments. Plaintiffs’ counsel requested that the Court take an adverse
inference against my client since he invoked his 5" Amendment right. I successfully argued
this adverse interest, and the Court ruled in favor of my client on all four counts.

e Liberty Mutual Insurance Company, et al, v. Nations Personnel of Texas, Inc., et al, in
the United States District Court for the Northern District of Texas, Dallas Division, Civil
Action No. 3-02CV1341-K. Successfully defended two foreign entities in a
$17,000,000.00 suit involving claims of breach of contract under a collateral insurance
agreement, specific performance, and applicability of joint and several liability of insureds
under the Texas Workers’ Compensation Statutes.

© United States of America vy. Commercial Technology, Inc., et al, in the United States
District Court for the Northern District of Texas, Dallas Division, Civil Action No. 3:99-
CV2668. Successfully defended a publicly held manufacturing company, its subsidiaries,
and its chairman in a $4,500,000.00 jury trial involving claims of violations of the Federal
and State Uniform Fraudulent Transfer Acts. The Court granted my motion for a directed
verdict on several counts against the publicly held company and its chairman. This case
was published.

 
   

MARK ALEXANDER CURRICULUM VITAE

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 106 of 107 PagelD 539

¢ Radio Computing Services, Inc. v. Micropower Corporation, et al., in the United States
District Court for the Western District of Texas, San Antonio Division, Civil Action No.
SA07CA0743. Successfully defended a company and one of its principal employees
against claims of a breach of a restrictive covenant asserted by a subsidiary of Clear
Channel Communications, Inc.

e Lori Ann Cervera y. First State Bank of Mesquite, in the United States Bankruptcy Court,
Northern Division of Texas, Dallas Division, Adv. Pro. No. 05-3103-bjh. Successfully
represented a homeowner’s claims and defended the financial institution’s counter-claims
involving the Texas Constitution and the Texas Property Code regarding liens. The Court
ruled in favor of my client on all her claims, and against the Defendants on all their
counterclaims.

e Steve McMaster, et al, v. Rock Wall Oil Company, et al., in the 160" Judicial District
Court, Dallas County, Texas, Cause No. DC-07-00232-H. Successfully represented 10
Plaintiffs in a complex, securities (oil & gas) fraud litigation involving over $1,250,000.00.
The case was won on a motion for summary judgment.

e Emily B. Pickett v. TXI Operations, LP, TXI Operating Trust, Dustin Reynolds and
Texas Workforce Commission, in the 40" Judicial District Court, Ellis County, Texas,
Cause No. 74033. Successfully represented TXI Operations, L.P.’s, TXI Operating Trust’s
Plea to the Jurisdiction.

e Eric §. Bennos, M.D. v. Frank Sabatelli, M.C., Individually and d/b/a Alliance Specialty
Imaging and Interventional Radiology, LLP, in the 162" Judicial District Court, Dallas
County, Texas, Cause No. 01-4429. Successfully defended a doctor and his company on
all claims in a $700,000.00 suit involving allegations of breach of fiduciary duties,
partnership agreement, and a demand for an accounting.

© Wright, et al. v. Donald Nimmons, in the United States District Court for the Southern
District of Texas, Houston Division, Civil Action No. H-83-6906. Plaintiff sued for
equitable relief and statutory damages arising under the Employee Retirement Income
Security Act of 1974, This case was published.

e Ernest Burger v. George Matick Chevrolet, et al. in the Circuit Court, Wayne County,
Michigan. Successfully represented the Plaintiff against Defendant, George Matick
Chevrolet, one of Michigan’s largest car dealerships in an age discrimination case. The
jury awarded the plaintiff a substantial verdict. This case was published.

e Steve McMaster et. al., y. U.S. Group Exploration, Inc., et al.; in the 68" Judicial District
Court, Dallas County, Texas, Cause No. DC-11-13633. Represented twelve Plaintiffs
against four Defendants in a violation of the Texas Uniform Fraudulent Transfer Act.

© Kim Adamson, et al. v. Signal Oil & Gas Company, et al.; in the 95 Judicial District
Court, Tarrant County, Texas, Cause No. 096-248-298-10. Successfully represented 124
Plaintiffs in a massive, nation-wide securities (oil & gas) fraud case. Obtained a judgment
for my clients in the amount of $12,363,278.25.

 

MARK ALEXANDER CURRICULUM VITAE 4

 

 
Case 4:21-cv-00184-O Document 37-4 Filed 06/11/21 Page 107 of 107 PagelD 540

e Sedona Oil & Gas Corporation and Kenneth Crumbly v. Paul Lowder; in the 68th Judicial
District Court, Dallas County, Texas, Cause No. DC-12548. Successfully represented a
major energy company and its president in a litigation regarding trade secrets. The Court
awarded a judgment for Plaintiffs with actual damages of $350,000.00 and exemplary
damages of $75,000.00.

e Steve McMaster, et al. v. Christopher Mulder, et al: in the 68" Judicial District Court,
Dallas County, Texas, Cause No. 11-13633. Sued four Defendants for violation of the
Texas Uniform Fraudulent Transfer Act.

e Zemer Energy, LLC, et al y. Billy Don Johnson, et al; in the 160th Judicial District Court,
Dallas County, Texas, Cause No. DC-12-14242-H. Successfully represented Plaintiffs in a
securities oil and gas fraud case. The jury awarded my clients nearly $1,000,000.00,
including $75,000.00 in exemplary damages. This was a unanimous verdict.

© Sunthenoil, LLC y. Robert Dunlap; in the 215" Judicial District Court, Harris County,
Texas, Cause No. 2016-23973. Obtained a summary judgment of over $700,00.00 in an
investment fraud scheme.

e Velasco Oil, LLC vy. Domestic Energy Development, LLC, et al; in the 189" Judicial
District Court, Harris County, Texas, Cause No. 2015-41634. Secured a judgment of nearly
$500,000.00 against three Defendants in an oil and gas scam.

e Allan Anderson, et al. vy. Brian Keith Hardwick, et al; in the 429" Judicial District Court,
Collin County, Texas, Cause No. 429-04164-2016, Obtained a $3,252,399.68 judgment in
oil and gas fraud case.

PUBLISHED CASES

1. United States of America y. Commercial Technology, Inc., et al, 354 F. 3d. 378 United
States District Court for the Northern District of Texas, Dallas Division, Civil Action No.
3:99-CV2668.

2. Wright, et al. v. Donald Nimmons, 641 F. Supp. 1391 (1986) in the United States District
Court for the Southern District of Texas, Houston Division, Civil Action No. H-83-6906.

3. Ernest Burger v. George Matick Chevrolet, et al, in the Circuit Court, Wayne County,
Michigan. 22 MI Mediation Rptr. 14 (1989).

 

MARK ALEXANDER CURRICULUM VITAE 5

 
